

EXECUTION VERSION
 


SHARE PURCHASE AND TRANSFER AGREEMENT




DATED OCTOBER 23, 2015








between


Global ASIC GmbH,


ELBER GmbH,


Freistaat Sachsen,


and


Integrated Device Technology Bermuda Ltd.


and


Integrated Device Technology, Inc.


regarding


all Shares in


Zentrum Mikroelektronik Dresden AG




Page 1 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



CONTENTS
[NOT FORMAL PART OF THE NOTARIZATION]
Clause
 
Page
1.
Definitions and Interpretation
6
2.
Sale and Transfer of the Shares
14
3
Purchase Price
16
4.
Rules for Payment
20
5.
Closing Condition
21
6.
Closing
23
7.
Sellers’ Guarantees
24
8.
Remedies and Limitations of Liability
40
9.
Tax
45
10.
Purchaser's and Purchaser’s Guarantor’s Guarantees
52
11.
Sellers’ Covenants and Indemnities
54
12.
No Assignment
59
13.
Public Announcements and Confidentiality
59
14.
Costs
60
15.
Notices
60
16.
Miscellaneous
62
 
 
 
Schedules
Page
Schedule (B)– Share Register
6
Schedule (D) – Subsidiaries
6
Schedule (E) – Seller 1 Upstream Loans
6
Schedule 1.1(a) – Beneficiaries
7
Schedule 1.1(b) – Joint Instruction Letter
8


Page 2 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Schedule 1.1(c) – Incentive Agreements
9
Schedule 2.7(a) – Shareholders’ Resolution Seller 1
16
Schedule 2.7(b) – Shareholders’ Resolution Seller 2
16
Schedule 3.2 – Escrow Agreement
17
Schedule 7.3(b) – Corporate Documents
25
Schedule 7.6(a) – Accounts
28
Schedule 7.9 – Litigation
30
Schedule 7.10(c) – Grants and Subsidies
31
Schedule 7.11(a) – Real Estate
31
Schedule 7.12(c) – Company Registered IP Rights
34
Schedule 7.12(d) – IP Licenses
34
Schedule 7.12(g) – IP Licenses Granted
35
Schedule 7.12(h) – Open Source Materials
36
Schedule 7.14(a) – List of Employees
36
Schedule 7.14(b) – Collective Agreements
36
Schedule 7.14(c) – Pension Schemes
37
Schedule 7.15 – Insurance Policies and Claims
37
Schedule 7.17(a) – Material Contracts
39
Schedule 7.18(a) – Assets not Free of Liens
48
Schedule 9.2(b)(v) – Tax Provisions and Liabilities
56
Schedule 11.3(a) – Amendment, Assumption and Release Agreement
57
Schedule 11.4(b) – Law Suit
59




Page 3 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------





THIS AGREEMENT is made between:
(1)
Global ASIC GmbH, a limited liability company under German law (Gesellschaft mit
beschränkter Haftung – GmbH) registered with the commercial register of the
local court (Amtsgericht) of Dresden under registration number HRB 19543, with
business address at Grenzstraße 28, 01109 Dresden, Germany (the Seller 1);

(2)
ELBER GmbH, a limited liability company under German law registered with the
commercial register of the local court of Regensburg under registration number
HRB 12769, with business address at Im Gewerbepark C 25, 93059 Regensburg,
Germany (the Seller 2);

(3)
Freistaat Sachsen, represented by the Saxon State Ministry of Finance,
Carolaplatz 1, 01097 Dresden, Germany (the Seller 3);

on the one hand (Seller 1, Seller 2 and Seller 3 each a Seller and collectively
the Sellers), and
(4)
Integrated Device Technology Bermuda Ltd., a company under the laws of Bermuda
with its business address at Clarendon House, 2 Church Street, Hamilton, HM 11,
Bermuda (the Purchaser);

(5)
Integrated Device Technology, Inc., a corporation under the laws of Delaware
with its business address at 6024 Silver Creek Valley Road, San Jose, CA 95138
USA (the Purchaser’s Guarantor);

on the other hand (each of the Sellers, and the Purchaser and the Purchaser's
Guarantor are hereinafter also collectively referred to as the Parties and each
of them as a Party).
BACKGROUND:
(A)
Zentrum Mikroelektronik Dresden AG (the Company) is a German stock corporation
(Aktiengesellschaft) with its legal seat in Dresden and registered with the
commercial register of the local court (Amtsgericht) of Dresden under the
registration number HRB 19166. The registered share capital (Grundkapital) of
the Company amounts to EUR 15,750,000.00 and consists of 15,750,000 registered
no-par-value shares (auf den Namen lautende Stückaktien) with a pro-rata amount
in the entire registered share capital of each share (auf die einzelne Aktie
entfallender anteiliger Betrag des Grundkapitals) of EUR 1. The shares in the
Company are represented by a single global share certificate (the Share
Certificate).


Page 4 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(B)
The Sellers are the sole shareholders in the Company and each Seller holds the
number of issued no-par-value shares in the Company set forth in the table
below:

Seller
Number
of Shares
Definition
Sum of
nominal value
of Shares in EUR
Seller 1
9,929,834
Seller 1 Shares
9,929,834.00
Seller 2
4,153,038
Seller 2 Shares
4,153,038.00
Seller 3
1,667,128
Seller 3 Shares
1,667,128.00
in total:
15,750,000.00


Page 5 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



The Seller 1 Shares, the Seller 2 Shares and the Seller 3 Shares are hereinafter
referred to, collectively, as the Shares, whereas the Shares shall comprise any
and all shares held by the Sellers in the Company, regardless of whether or not
the number and pro-rata amount of such shares in the entire registered share
capital and the aggregate amount of the registered share capital of the Company
correspond to the details as outlined in this lit. (B). A copy of the current
share register (Aktienregister) of the Company is attached hereto as
Schedule (B) .
(C)
Seller 1 has granted to the Secured Bank a pledge over the Seller 1 Shares and
assigned to the Secured Bank the dividend rights attached to the Seller 1 Shares
as a collateral for Seller 1's payment obligations under a loan agreement (the
Seller 1 Bank Loan) in an amount (including interest accrued thereon until
October 20, 2015) of EUR 4,669,884.60 (in words: EUR four million
sixhundredsixtynine thousand eighthundredeightyfour 60/100). The Seller 1 Bank
Loan including any accrued interest (together the Seller 1 Bank Loan Amount)
shall, subject to the terms and conditions of this Agreement, be repaid by
Seller 1 to the Secured Bank and the Secured Bank shall release the pledge over
the Seller 1 Shares and waive any and all rights under the advance assignment of
dividend rights attached to the Seller 1 Shares upon Closing. The Seller 2
Shares and the Seller 3 Shares are not encumbered.

(D)
The Company is the direct or indirect shareholder of the entities listed (in
each case with percentage and the number and nominal amount, if any, of such
shareholding) in Schedule (D) (the Subsidiaries and each of them a Subsidiary).
The Company and the Subsidiaries are hereinafter collectively referred to as the
Group Companies and each of them as a Group Company.

(E)
The Company has granted to Seller 1 the loans listed in Schedule (E) (the
Seller 1 Upstream Loans). The Seller 1 Upstream Loans shall, subject to the
terms and conditions of this Agreement, be abrogated and the outstanding loan
amounts including any accrued interest (together the Seller 1 Upstream Loan
Amount) be repaid by Seller 1 to the Company upon Closing.

(F)
Each Seller wishes to sell and transfer its respective Shares to the Purchaser
and the Purchaser wishes to purchase and acquire from each Seller the respective
Seller’s Shares under the terms and conditions of this share purchase and
transfer agreement (this Agreement).

(G)
The Purchaser's Guarantor wishes to ensure (sicherstellen) the full and punctual
fulfilment of all obligations of the Purchaser arising out of or in connection
with this Agreement.

IT IS AGREED as follows:
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions:

Accounts has the meaning set out in Clause 7.6(a).

Page 6 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Affiliate means any affiliated company (verbundenes Unternehmen) in the meaning
of Sections 15 et seqq. AktG, provided that, unless expressly provided
otherwise, for the purpose of this Agreement, the Group Companies shall neither
be deemed to be Affiliates of the Sellers nor of the Purchaser.
Agreement has the meaning set out in the Background under lit. (F).
AktG means the German Stock Corporation Act (Aktiengesetz).
Amendment, Assumption and Release Agreement has the meaning set out in
Clause 11.3(a).
Assumed Change of Control Payments means the one-time payments (plus the
employer’s share (Arbeitgeberanteil) of social security contributions
(Sozialversicherungsbeiträge) or similar public security contributions under the
laws of any jurisdiction thereon) to which the Beneficiaries will become
entitled to under the Amendment, Assumption and Release Agreements including any
Wage Taxes relating to such payments; such payment amount to be calculated on
the basis of the EUR/USD exchange rate published by the German Central Bank as
of one day prior to Signing Date (8:00 pm). For purposes of payment of the Total
Purchase Price, the Assumed Change of Control Payments shall be calculated as
described in the preceding sentence plus 5 % of the calculated amount and be
notified by the Company to the Purchaser pursuant to Clause 3.3(a)(i)(B).
Beneficiaries means the employees and/or officers and directors (Mitglieder des
Vorstands und Geschäftsführer) of the Group Companies listed in Schedule 1.1(a)
that would have rights against the Company under the Incentive Agreements in the
event of a consummation of the Closing.
BGB means the German Civil Code (Bürgerliches Gesetzbuch).
Business Day means any day on which banks are generally open for business to the
public (Bankarbeitstage) in Frankfurt am Main, Germany.
Closing has the meaning set out in Clause 6.1.
CoCP Agent has the meaning set out in Clause 3.3(a)(iii).
CoCP Agent Account has the meaning set out in Clause 3.3(a)(iii).
CoCP Wage Taxes shall mean with regard to any Assumed Change of Control Payment
and Non-Assumed Change of Control Payments to or for the benefit of the
individual Beneficiaries, Wage Tax on such payment, including Wage Tax on third
party wage payments (von einem Dritten gewährter Arbeitslohn). For purposes of
payment of the Total Purchase Price, the aggregate amount of CoCP Wage Taxes
determined pursuant to the preceding sentence shall be increased by 5 % of such
amount and be notified by the Company to the Purchaser pursuant to
Clause 3.3(a)(i)(C).
Closing Actions has the meaning set out in Clause 6.2(a).
Closing Condition has the meaning set out in Clause 5.1(a).

Page 7 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Closing Date has the meaning set out in Clause 6.1.
Company has the meaning set out in the Background under lit. (A).
Company Account has the meaning set out in Clause 3.3(a)(i)(A).
Company IP Rights has the meaning set out in Clause 7.12(a).
Company Products means all products or services produced, marketed, licensed,
sold, distributed or performed by or on behalf of any Group Company and all
products or services under development by any Group Company.
Company Registered IP Rights has the meaning set out in Clause 7.12(c).
Confidential Information has the meaning set out in Clause 13.2(a).
Corporate Documents has the meaning set out in Clause 7.3(b).
Data Room DVD has the meaning set out in the definition of Electronic Data Room.
De Minimis Amount has the meaning set out in Clause 8.7(a).
Effective Date has the meaning set out in Clause 2.2.
Electronic Data Room means any documentation and information provided in the
electronic data room by astiga GmbH, Breitscheidstr. 65, 70176 Stuttgart,
Germany until and including October 20, 2015, 4.00 pm (CET). The Electronic Data
Room has been saved by astiga GmbH on three identical DVDs (each a Data Room
DVD), (i) one of which has been handed over to the Purchaser, (ii) one of which
has been handed over to Seller 1 and (iii) one of which will be set aside and
stored with the acting notary for purposes of providing evidence for a period of
five (5) years after the Closing Date in accordance with a joint instruction
letter from the Parties (the Joint Instruction Letter) substantially in the form
as attached as Schedule 1.1(b) .
Escrow Account has the meaning as set out in Clause 3.2.
Escrow Agent has the meaning set out in Clause 3.2.
Escrow Agreement has the meaning as set out in Clause 3.2.
Escrow Amount has the meaning set out in Clause 3.3(b)(v).
Exempt Claims has the meaning set out in Clause 8.8(a).
Failing Party has the meaning set out in Clause 9.6(a)
Fairly Disclosed means disclosed to the Purchaser or its ultimate parent company
Integrated Device Technology, Inc. (i) in writing within this Agreement
(including the Schedules thereto) or (ii) in the Electronic Data Room, each in a
conspicuous way that would enable a reasonable professional purchaser given the
nature and context of the disclosure to become aware of the nature of the
possible implications of such disclosure on the Company.

Page 8 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Governmental Entity means any supranational, national, state, municipal, local
or foreign government, any court, tribunal, arbitrator, administrative agency,
commission or other governmental official, authority or instrumentality, in each
case whether domestic or foreign, any stock exchange or any quasi-governmental
or private body exercising any regulatory, Taxing or other governmental
authority.
Group Company has the meaning set out in the Background under lit. (D).
HGB means the German Commercial Code (Handelsgesetzbuch).
IFRS means International Financial Reporting Standards as issued by the
International Accounting Standards Board.
Incentive Agreements means the agreements entered into by the Company and the
Beneficiaries with respect to the stock option programs, exit participation
program and comparable incentive schemes of the Company listed in Schedule
1.1(c) .
Initial Shareholder Amount has the meaning set out in Clause 3.3(b)(vi).
Initial Purchase Price has the meaning set out in Clause 3.3(b)(vi).
Initial Seller 1 Purchase Price has the meaning set out in Clause 3.3(b)(vi).
Initial Seller 2 Purchase Price has the meaning set out in Clause 3.3(b)(vi).
Initial Seller 3 Purchase Price has the meaning set out in Clause 3.3(b)(vi).
Information Technology has the meaning set out in Clause 7.13.
Interim Period has the meaning set out in Clause 11.1.
IP Rights has the meaning set out in Clause 7.12(a).
Joint Instruction Letter has the meaning set out in the definition of Electronic
Data Room.
Leakage has the meaning set out in Clause 7.5.
Legal Requirements means any federal, state, foreign, local, municipal or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, edict, decree, rule, regulation, ruling or requirement issued, enacted,
adopted, promulgated, implemented or otherwise put into effect by or under the
authority of any Governmental Entity having the force of law.
Liability Cap has the meaning set out in Clause 8.8(a).
Liability Cap Tax has the meaning set out in Clause 9.6(d).
Material Adverse Effect means any specific, or series of related, events,
matters or circumstances, which have had or with the lapse of time will
reasonably be expected to have in the near future an enduring and material
adverse effect (taking into account any claims for compensation or
indemnification against third parties (including the Sellers) if and to the
extent such claims have already been settled)

Page 9 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



on the assets or the revenue and profitability of the Group Companies taken as a
whole and which, to the extent curable, had not been cured until the earlier of
(i) the Targeted Closing Date or (ii) within twenty (20) Business Days upon
receipt of a written notice of the Purchaser by the Sellers of the occurrence of
a Material Adverse Effect, describing the facts and circumstances resulting in
or constituting the Material Adverse Effect in reasonable detail, provided,
however, that any of the following events, matters, circumstances or conditions
or effects thereof shall not be deemed to constitute, and shall not be taken
into account in determining whether there has been, a material adverse effect:
(i)
any event that results from conditions or any matter or circumstance affecting
the global semiconductor industry generally;

(ii)
any event that results from conditions or any matter or circumstance affecting
general worldwide or regional, political, social, economic, business, financing
and/or capital market conditions (including, for the avoidance of doubt,
currency change rates);

(iii)
the announcement of the Transaction or measures or actions taken, or failures to
take action, by or with the approval of the Purchaser pursuant to Clause 11 or
otherwise expressly agreed by the Purchaser in writing; or

(iv)
actions of the customers or suppliers of the Group Companies as a result of the
Transaction; or

(v)
any event, matter or circumstance the basis of which is attributable to the
Purchaser; or

(vi)
any event, matter or circumstance the basis of which has been Fairly Disclosed
prior to the Signing Date.

Material Contract has the meaning set out in Clause 7.17(a).
Non-Assumed Change of Control Payments means the one-time payments (plus the
employer’s share (Arbeitgeberanteil) of social security contributions
(Sozialversicherungsbeiträge) or similar public security contributions under the
laws of any jurisdiction thereon) under the Incentive Agreements to which those
Beneficiaries are entitled who have not entered into an Amendment, Assumption
and Release Agreement; such payment amount to be calculated on the basis of the
EUR/USD exchange rates as provided for in Clause 3.1(a). For purposes of payment
of the Total Purchase Price, the Non-Assumed Change of Control Payments shall be
calculated as described in the preceding sentence plus 5 % of the calculated
amount and be notified by the Company to the Purchaser pursuant to
Clause 3.3(a)(i)(B).
Notice has the meaning set out in Clause 15.1.
Open Source Materials has the meaning set out in Clause 7.12(h).
Party or Parties has the meaning set out in the parties section of this
Agreement.
Pension Schemes has the meaning set out in Clause 7.14(c).

Page 10 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Permits has the meaning set out in Clause 7.10(a).
Permitted Pre-Signing Leakage has the meaning set out in Clause 7.5(c).
Pre-Effective Date Taxes has the meaning set out in Clause 9.2(a).
Pro Rata Share means, with respect to a particular Seller, the number of Shares
held by such Seller relative to the total number of Shares.
Purchaser has the meaning set out in the parties section of this Agreement.
Purchaser’s Guarantor has the meaning set out in the parties section of this
Agreement.
Real Estate has the meaning set out in Clause 7.11(a)
Related Party shall mean each Seller and persons related to the respective
Seller (einem Verkäufer nahestehende Personen) within the meaning of
Section 138 German Insolvency Code (Insolvenzordnung).
Related Party Agreements has the meaning set out in Clause 7.8(a).
Relevant Tax Proceedings has the meaning set out in Clause 9.5(a)
Secured Bank means WGZ Bank AG, Düsseldorf.
Secured Bank’s Account has the meaning set out in Clause 3.3(a)(ii).
Seller or Sellers has the meaning set out in the parties section of this
Agreement.
Sellers’ Accounts has the meaning set out in Clause 4.3.
Sellers’ Breach has the meaning set out in Clause 8.2.
Sellers’ Guarantees has the meaning set out in Clause 7.1.
Sellers’ Knowledge means
(i)    the actual knowledge (positive Kenntnis) of the Sellers;
(ii)
the actual knowledge (positive Kenntnis) of Mr. Thilo von Selchow and Mr.
Steffen Wollek; and

(iii)
the knowledge Mr. Thilo von Selchow and Mr. Steffen Wollek could have reasonably
had after due inquiry prior to the date relevant for the respective Sellers’
Guarantee of Gordon Seidel (head of IT of the Group Companies), Annegret
Weidauer (head of Legal of the Group Companies), Clemens Wasewitz (head of
Accounting of the Group Companies), Daniel Aitken (head of Marketing of the
Group Companies), Margrit Heinig (head of HR of the Group Companies); such due
inquiry to be conducted applying the level of care of a prudent business person.

Sellers’ Period has the meaning set out in Clause 9.2(a).

Page 11 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Seller 1 has the meaning set out in the parties section of this Agreement.
Seller 1 Account has the meaning set out in Clause 4.3(a).
Seller 1 Bank Loan has the meaning set out in the Background under lit. (C).
Seller 1 Bank Loan Amount has the meaning set out in the Background under
lit. (C).
Seller 1 Upstream Loan Amount has the meaning as set out in the Background under
lit. (E).
Seller 1 Upstream Loans has the meaning as set out in the Background under lit.
(E).
Seller 1 Shares has the meaning set out in the Background under lit. (B).
Seller 2 has the meaning set out in the parties section of this Agreement.
Seller 2 Account has the meaning set out in Clause 4.3(b).
Seller 2 Shares has the meaning set out in the Background under lit. (B).
Seller 3 has the meaning set out in the parties section of this Agreement.
Seller 3 Account has the meaning set out in Clause 4.3(c).
Seller 3 Shares has the meaning set out in the Background under lit. (B).
Share Certificate has the meaning set out in the Background under lit. (A).
Shares has the meaning set out in the Background under lit. (B).
Signing Date means the date on which this Agreement is signed by all Parties.
Straddle Period has the meaning set out in Clause 9.2(a).
Subsidiary or Subsidiaries has the meaning set out in the Background under
lit. (D).
Targeted Closing Date has the meaning set out in Clause 6.1.
Tax means any (i) tax (Steuern) within the meaning of Section 3 of the German
Tax Code (Abgabenordnung – AO) or equivalent taxes under the laws of any other
jurisdiction, (ii) social security contributions (Sozialversicherungsbeiträge)
or similar public social security contributions under the laws of any
jurisdiction, customs duties (Zölle) and any other public fees and charges
(sonstige Gebühren und Abgaben), (iii) any taxes to be withheld or paid for the
account of a third party (Steuerabzugsbeträge), such as (in particular, but not
limited to) capital withholding or wage tax (Kapitalertrag- und Lohnsteuer) and
any taxes imposed as a secondary liability (Steuerhaftungsbeträge), as well as
(iv) any penalties or administrative fines for non-adequate and/or non-proper
documentation of intra-group transactions and transfer prices, in each case
(A) together with any ancillary charges (steuerliche Nebenleistungen) in the
meaning of Section 3 para. 4 of the German Tax Code

Page 12 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(Abgabenordnung – AO) (including any penalties and fines e.g. due to late or
inadequate filing of a Tax Return, interest, late payment fees, costs or
additions thereto) or equivalent ancillary charges under the laws of any other
jurisdiction, and (B) irrespective whether imposed under the laws of Germany or
any other jurisdiction by a Tax Authority, in any aforementioned case imposed by
any Tax Authority or payable under any contractual arrangement, but excluding,
in any aforementioned case, for the avoidance of doubt, deferred taxes and
notional losses (such as reductions of loss carry forwards or future
depreciation).
Tax Authority means any competent governmental authority or public body which
charges, administers or collects Taxes.
Tax Benefit has the meaning set out in Clause 9.2(b)(vii).
Tax Guarantees has the meaning set out in Clause 9.1.
Tax Indemnification Claim has the meaning set out in Clause 9.2(a).
Tax Refund has the meaning set out in Clause 9.3(a).
Tax Return(s) means any return, declaration, report or notice in written form,
relating to any Tax to be filed, including in each case any schedule or
attachment thereto, and any amendment thereto.
Termination Agreement has the meaning set out in Clause 11.3(b)
Third-party Claim has the meaning set out in Clause 8.3(a).
Threshold has the meaning set out in Clause 8.7(a).
Total Purchase Price has the meaning set out in Clause 3.1(a).
Transaction(s) means all transactions contemplated by this Agreement.
Transaction Expenses means all third party fees and expenses in connection with
this Agreement and the Transaction (including any fees and expenses of legal
counsel and accountants, fees and expenses payable to financial advisors,
investment bankers, consultants, brokers and other advisors of the Company, but
excluding any employment related expenses), in each case including any
applicable VAT, which have been incurred by a Group Company based on services
ordered until and including the Closing Date.
UStG means the German Value Added Tax Act (Umsatzsteuergesetz).
VAT means value added tax (Umsatzsteuer).
Wage Tax shall mean any Tax, including the employer’s and the employee’s share
(Arbeitgeber- und Arbeitnehmeranteil) of social security contributions
(Sozialversicherungsbeiträge) or similar public security contributions under the
laws of any jurisdiction, in each case on wages or other employment income or
otherwise in connection with any employment.

Page 13 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



1.2
The definitions set out in Clause 1.1 apply throughout this Agreement, unless
the contrary intention appears. Terms defined in the singular shall have the
comparable meaning when used in the plural, and vice versa.

1.3
If there is any conflict or inconsistency between a term in the body of this
Agreement and a term in any of the Schedules or any other document referred to
or otherwise incorporated into this Agreement, the term in the body of this
Agreement shall take precedence, unless the relevant Schedule or other document
which is referred to or otherwise incorporated into this Agreement expressly
provides that the term in it is to take precedence over the term in the body of
this Agreement.

1.4
In this Agreement, unless the contrary intention appears, a reference to a
Clause or Schedule is a reference to a Clause or Schedule of or to this
Agreement. The Schedules form part of this Agreement.

1.5
The headings in this Agreement do not affect its interpretation.

1.6
In this Agreement, unless otherwise indicated:

(a)
words importing any gender include the other gender; references to statutes or
regulations are to be construed as including all statutory or regulatory
provisions consolidating, amending or replacing the statute or regulation
referred to;

(b)
any reference to a time of day is to Frankfurt am Main, German time; and

(c)
the words including, includes and include shall be deemed to be followed by the
words "without limitation".

(d)
Where a German translation has been added in parenthesis after an English word
or phrase, only such German translation shall be decisive for the interpretation
of the relevant English word or phrase.

(e)
References to any German legal term or concept shall, in relation to any
jurisdiction other than Germany, be construed as references to the term or
concept which most nearly corresponds to it in that jurisdiction.

2.
SALE AND TRANSFER OF THE SHARES

2.1
Sale of the Shares

(a)
Seller 1 hereby sells and the Purchaser purchases, subject to the terms and
conditions of this Agreement, the Seller 1 Shares.

(b)
Seller 2 hereby sells and the Purchaser purchases, subject to the terms and
conditions of this Agreement, the Seller 2 Shares.

(c)
Seller 3 hereby sells and the Purchaser purchases, subject to the terms and
conditions of this Agreement, the Seller 3 Shares.

2.2
Effective Date, Ancillary Rights


Page 14 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



The Shares are sold to the Purchaser with economic effect (mit wirtschaftlicher
Wirkung) as of 1 January 2015, 0:00 hrs. (the Effective Date) with all rights
and obligations pertaining thereto, including the right to receive all profits
relating to the time after the Effective Date and all non-distributed profits
relating to the time prior to the Effective Date.
2.3
Transfer and Assignment of the Shares and Share Certificate

Subject to satisfaction of the conditions precedent set forth in Clause 2.5
below
(a)
Seller 1 hereby transfers (übereignet) and assigns (tritt ab) with effect in rem
the Seller 1 Shares, all membership rights and other rights pertaining to the
Seller 1 Shares and ownership of Seller 1’s co-ownership share
(Miteigentumsanteil) in the Share Certificate to the Purchaser who accepts such
transfers and assignments;

(b)
Seller 2 hereby transfers and assigns with effect in rem the Seller 2 Shares,
all membership rights and other rights pertaining to the Seller 2 Shares and
ownership of Seller 2’s co-ownership share in the Share Certificate to the
Purchaser who accepts such transfers and assignments; and

(c)
Seller 3 hereby transfers and assigns with effect in rem the Seller 3 Shares,
all membership rights and other rights pertaining to the Seller 3 Shares and
ownership of Seller 3’s co-ownership share in the Share Certificate to the
Purchaser who accepts such transfers and assignments.

2.4
Safe Keeping and Delivery of Share Certificate

(a)
Subject to satisfaction of the conditions precedent set forth in Clause 2.5
below, the Sellers and the Purchaser hereby enter into a custody agreement
pursuant to Section 688 BGB, according to which the Sellers take into custody
(Verwahrung) the Share Certificate for the Purchaser without consideration.

(b)
The Sellers and the Purchaser agree that the aforementioned custody agreement
constitutes a constructive possession relationship (Besitzmittlungsverhältnis)
as defined in Sections 930 and 868 BGB, according to which the Sellers hold
constructive possession for the Purchaser (it being understood that the
Purchaser shall have indirect possession (mittelbarer Besitz) of the Share
Certificate).

(c)
On the Closing Date, the Sellers shall, subject to satisfaction of the condition
precedent set forth in Clause 2.5 below, deliver the Share Certificate, duly
endorsed (indossiert), to the Purchaser pursuant to Clause 6.2(a)(v).

(d)
The custody agreement according to Clause 2.4(a) shall end upon the earlier of
physical delivery of the Share Certificate to the Purchaser or the effective
termination of this Agreement.

2.5
Condition Precedent

The transfers and assignments pursuant to Clause 2.3 are subject only to the
conditions precedent (aufschiebende Bedingungen) of

Page 15 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(f)
the aggregate amount of the Assumed Change of Control Payments (less the
aggregate amount of related CoCP Wage Taxes) having been credited onto the
CoCP Agent Account as set forth in Clause 3.3(b)(i);

(g)
the aggregate amount of the Non-Assumed Change of Control Payments (less the
aggregate amount of related CoCP Wage Taxes) having been credited onto the
Company Account as set forth in Clause 3.3(b)(ii);

(h)
the aggregate amount of CoCP Wage Taxes having been credited onto the Company
Account as set forth in Clause 3.3(b)(iii);

(i)
the Transaction Expenses having been credited onto the Company Account as set
forth in Clause 3.3(b)(iv);

(j)
the Escrow Amount having been credited onto the Escrow Account as set forth in
Clause 3.3(b)(v);

(k)
the Initial Purchase Price having been credited onto the Sellers’ Accounts as
set forth in Clause 3.3(b)(vi);

(l)
the Seller 1 Upstream Loan Amount having been credited onto the Company Account
as set forth in Clause 3.3(b)(vii); and

(m)
the Seller 1 Bank Loan Amount having been credited onto the Secured Bank’s
Account as set forth in Clause 3.3(b)(viii).

2.6
Share Register

Each of the Sellers hereby undertakes to cooperate with a view to the proper
registration of the transfer of title in the Shares to the Purchaser in the
Company’s share register pursuant to Clause 6.2(a)(vi).
2.7
Shareholder’s Consents

(a)
By notarized shareholders' resolution dated October 22, 2015, a copy of which is
attached as Schedule 2.7(a), the shareholders' meeting of Seller 1 gave its
consent to the sale and transfer of the Seller 1 Shares under this Agreement.

(b)
By written shareholders' resolution dated October 21, 2015, a copy of which is
attached as Schedule 2.7(b), the shareholders' meeting of Seller 2 gave its
consent to the sale and transfer of the Seller 2 Shares under this Agreement.

3.
PURCHASE PRICE

3.1
Total Purchase Price

(a)
The aggregate purchase price to be paid by the Purchaser to the Sellers for the
Shares shall amount to the Euro amount equivalent to the amount of
USD 310,000,000.00 (in words: US Dollar three hundredandten million) of which an
amount of USD 60,000,000.00 (in words: US Dollar sixty million) has been
converted into EUR 53,036,329.89 (in words: Euro fiftythree million
thirtysixthousand three hundred twentynine and eightynine Cents) at the EUR/USD
exchange rate published


Page 16 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



by the European Central Bank as of one day prior to the Signing Date (8:00 pm),
and a remaining amount of USD 250,000,000.00 shall be converted at the EUR/USD
exchange rate published by the European Central Bank as of one day prior to the
Closing Date (8:00 pm) (such aggregate USD and Euro amount together the Total
Purchase Price).
(b)
The Total Purchase Price shall be attributable (zugeordnet) to the Sellers
according to each Seller’s Pro Rata Share and be paid by the Purchaser as set
forth in Clause 3.3(b) below.

3.2
Escrow

Prior to the Targeted Closing Date, the Sellers and the Purchaser shall open
with the acting notary (the Escrow Agent) an escrow account for the benefit of
the Sellers and the Purchaser (the Escrow Account) into which the Purchaser
shall pay the Escrow Amount as set forth in Clause 3.3(b)(v). The Escrow Amount
shall serve as collateral for Purchaser with respect to claims of the Purchaser
against the Sellers arising out of or in connection with this Agreement and in
accordance with Clause 8.9 within a period of 24 months as from Closing Date.
The terms and conditions regarding the Escrow Account shall be set forth in an
agreement to be executed between the Sellers, the Purchaser and the Escrow Agent
prior to the Targeted Closing Date substantially in the form as attached hereto
as Schedule 3.2 (the Escrow Agreement).
3.3
Payment of Purchase Price

(e)
Five (5) Business Days prior to the Targeted Closing Date,

(i)
the Sellers shall procure that the Company with the consent of all Sellers
notifies the Purchaser in writing of (in each case including the underlying
calculations in detail)

(A)
the amount of the Seller 1 Upstream Loan Amount and the account details of the
Company’s bank account into which the Seller 1 Upstream Loan Amount shall be
paid (the Company Account);

(B)
the aggregate amount of the Assumed Change of Control Payments and the aggregate
amount of the Non-Assumed Change of Control Payments;

(C)
the aggregate amount of Wage Taxes relating to (i) the aggregate amount of the
Assumed Change of Control Payments and (ii) the aggregate amount of the
Non-Assumed Change of Control Payments; and

(D)
the amount of the Transaction Expenses; and

(ii)
the Seller 1 shall procure that the Secured Bank notifies the Purchaser in
writing of the amount of the Seller 1 Bank Loan Amount and the account details
of the bank account into which the Seller 1 Bank Loan Amount shall be paid (the
Secured Bank’s Account);


Page 17 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(iii)
the Sellers shall notify the Purchaser in writing of the lawyer trust account
(Rechtsanwalts-Anderkonto) of Anwaltskanzlei Lambsdorff Rechtsanwälte PartGmbB
(local court (Amtsgericht) of Charlottenburg, register number PR 805 B) (the
CoCP Agent) into which the Assumed Change of Control Payments notified by the
Company pursuant to Clause 3.3(a)(i)(B) less the aggregate amount of the related
CoCP Wage Taxes shall be paid (the CoCP Agent Account).

(f)
The Total Purchase Price shall become due and payable on the Targeted Closing
Date. On the Targeted Closing Date the Purchaser shall pay

(i)
the aggregate amount of the Assumed Change of Control Payments notified by the
Company pursuant to Clause 3.3(a)(i)(B) less the aggregate amount of the related
CoCP Wage Taxes pursuant to Clause 3.3(b)(iii) to the CoCP Agent Account;

(ii)
on behalf of the Sellers and in discharge (in Erfüllung) of the Sellers'
obligations to indemnify and hold harmless the Group Companies in accordance
with Clause 11.4(a), the aggregate amount of the Non-Assumed Change of Control
Payments notified by the Company pursuant to Clause 3.3(a)(i)(B) less the
aggregate amount of the related CoCP Wage Taxes pursuant to Clause 3.3(b)(iii)
to the Company Account;

(iii)
the aggregate amount of CoCP Wage Taxes, with respect to the portion
attributable to the Non-Assumed Change of Control Payments on behalf of the
Sellers and in discharge (in Erfüllung) of the Sellers’ obligations to indemnify
and hold harmless the Group Companies in accordance with Clause 11.4(a) and with
respect to the portion attributable to the Assumed Change of Control Payments on
behalf of the Sellers and (a) in discharge (in Erfüllung) of the Sellers’
obligations to make payments with respect to Wage Taxes on behalf of the
respective Beneficiaries to the Company under the respective Amendment,
Assumption and Release Agreements respectively (b) as advance payment with
respect to potential obligations of the Sellers to indemnify and hold harmless
the Group Companies in accordance with Clause 11.4(a), to the Company Account;

(iv)
on behalf of the Sellers and in discharge (in Erfüllung) of the Sellers
obligations to indemnify and hold harmless the Group Companies from any costs
and expenses incurred as a result of the Transaction in accordance with
Clause 11.4(c), the amount of the Transaction Expenses notified by the Company
pursuant to Clause 3.3(a)(i)(D) (if any) into the Company Account;

(v)
an amount of EUR 17,678,776.63 (in words: Euro seventeen million
sixhundredseventyeightthousand sevenhundred seventysix and sixtythree Cents)
(USD 20,000,000.00 converted at the EUR/USD exchange rate published by the
European Central Bank as of one day prior to the Signing Date (8:00 pm) into
Euro) (such Euro amount the Escrow Amount) into the Escrow Account;


Page 18 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(vi)
the balance between the Total Purchase Price and the items listed in no. (i)
through (v) above (such balance the Initial Shareholder Amount) to the Sellers
as follows:

To Seller 1 and into the Seller 1 Account an amount equal to
 
the Initial Shareholder Amount
multiplied with
9,929,834
divided by
15,750,000
minus
the Seller 1 Upstream Loan Amount notified by the Company pursuant to Clause
3.3(a)(i)(A)
minus
the Seller 1 Bank Loan Amount notified by the Secured Bank pursuant to Clause
3.3(a)(ii)
(such amount the Initial Seller 1 Purchase Price);
To Seller 2 and into the Seller 2 Account an amount equal to
 
the Initial Shareholder Amount
 
multiplied with
4,153,038
 
divided by
15,750,000
 
(such amount the Initial Seller 2 Purchase Price);
To Seller 3 and into the Seller 3 Account an amount equal to
 
the Initial Shareholder Amount
 
multiplied with
1,667,128
 
divided by
15,750,000
 
(such amount the Initial Seller 3 Purchase Price).

The Initial Seller 1 Purchase Price, the Initial Seller 2 Purchase Price and the
Initial Seller 3 Purchase Price are hereinafter referred to, collectively, as
the Initial Purchase Price.
(vii)
on behalf of Seller 1 and in discharge (in Erfüllung) of Seller 1’s obligations
under the Seller 1 Upstream Loans, the Seller 1 Upstream Loan Amount notified by
the Company pursuant to Clause 3.3(a)(i)(A) into the Company Account; and

(viii)
on behalf of Seller 1 and in discharge (in Erfüllung) of Seller 1’s obligations
under the Seller 1 Bank Loan, the Seller 1 Bank Loan Amount notified by the
Secured Bank pursuant to Clause 3.3(a)(ii) into the Secured Bank’s Account.

(g)
If and to the extent it is ultimately determined that the CoCP Wage Taxes and/or
the Non-Assumed Change of Control Payments have been overpaid by the Purchaser
into Company, the Purchaser shall procure that the Company (i) informs the
Sellers about such overpayment and the respective underlying calculations and
(ii) pays out


Page 19 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



the overpaid amount to the Sellers (on a pro rata basis) and/or Beneficiaries,
as the case may be, each as soon as reasonably practicable.
(h)
The Parties agree that the payments made by the Purchaser in accordance with
Clause 3.3(b) shall fully discharge the Purchaser from its obligation to pay the
Total Purchase Price and that neither the Purchaser nor any Group Company shall
bear any responsibility with respect to the distribution of the Assumed Change
of Control Payments to the individual Beneficiaries.

3.4
VAT

It is the Parties’ understanding that the sale and transfer of the Shares is
either not subject to VAT (nicht steuerbar) or is exempt from VAT
(umsatzsteuerfrei) and the Sellers declare that they will not waive any
applicable VAT exemption, in particular pursuant to Section 9 para. 1 UStG. In
case a Seller waives any applicable tax exemption (in particular, but not
limited to pursuant to Section 9 para. 1 UStG) the applicable amount of VAT will
not increase the Total Purchase Price, and the respective Seller will bear the
finally assessed German VAT on the pro rata Total Purchase Price for the
respective Seller's Shares.
4.
RULES FOR PAYMENT

4.1
Modes of Payment

Any payments shall be made by irrevocable wire transfer of immediately available
funds, free of bank and other charges. Any such payment shall be deemed made
only upon the irrevocable and unconditional crediting of the amount payable
(without deduction of any costs or charges) to the relevant bank account.
4.2
Default

Any payments under this Agreement shall, if and to the extent not paid when due,
bear interest from (and including) the due date, at a rate of eight hundred
(800) basis points above the base interest rate (Basiszinssatz) according to
Section 247 BGB.
4.3
Sellers’ Accounts

All payments owed by the Purchaser to the Sellers under this Agreement shall be
paid into the following bank accounts (the Sellers’ Accounts) (or any other
account nominated by the respective Seller to the Purchaser in writing at least
three (3) Business Days prior to due date of such payment):
(n)
Payments owed to Seller 1 into the Seller 1 Account:

Account Holder:
Global ASIC GmbH
Bank:
Volksbank Dresden
SWIFT:
GENODEF1DRS
IBAN:
DE 43 8509 0000 3245 4210 00

(o)
Payments owed to Seller 2 into the Seller 2 Account:


Page 20 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Account Holder:
ELBER GmbH
Bank:
Donner & Reuschel AG
SWIFT:
CH DB DE HH XXX
IBAN:
DE 38 2003 0300 0059 9190 01

(p)
Payments owed to Seller 3 into the Seller 3 Account:

Account Holder:
Freistaat Sachsen
Bank:
Bundesbank Leipzig
SWIFT:
MARKDEF1860
IBAN:
DE 17 8600 0000 0086 0015 15

4.4
No Set-Off; No Right of Retention

Any rights of the Parties to set-off and/or to withhold any payments due under
this Agreement is hereby expressly waived and excluded except for claims which
are undisputed or res iudicatae (rechtskräftig festgestellt).
4.5
Calculation of Interest

Interest for any amounts due under or in connection with this Agreement shall be
calculated on the basis of actual days elapsed and a calendar year with 360
days.
5.
CLOSING CONDITION

5.1
Closing Condition

(i)
The obligations of the Sellers and the Purchaser to perform the Closing Actions
shall be subject to the satisfaction of the following condition (Bedingungen)
(the Closing Condition):

The Secured Bank has irrevocably released its pledge over the Seller 1 Shares
and waived any and all rights under the assignment of the dividend rights
attached to the Seller 1 Shares by executing a letter addressed to the Seller 1
and the Purchaser and declared to deliver to the Purchaser on the Closing Date
the original of the power of attorney granted to the Secured Bank by Seller 1,
subject only to the condition precedent of receipt of the full Seller 1 Bank
Loan Amount as set forth in Clause 3.3(b)(viii).
(j)
The Purchaser and the Sellers may, to the extent legally possible, jointly waive
the Closing Condition.

5.2
Obligations with respect to Closing Condition

(q)
Seller 1 shall use reasonable best efforts to cause the Closing Condition to be
satisfied as soon as possible.


Page 21 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(r)
Seller 1 shall notify the others Sellers and the Purchaser in writing of the
satisfaction of the Closing Condition or of the impossibility to satisfy the
Closing Condition.

(s)
The Closing Condition is deemed satisfied once it has (i) occurred and such
occurrence has been notified in writing by the Seller 1 to the other Sellers and
the Purchaser or (ii) has been waived in accordance with Clause 5.1(b) or (iii)
the Total Purchase Price has been paid by Purchaser in accordance with the
provisions of this Agreement.

5.3
Consequences of Non-Satisfaction of Closing Condition

(a)
In the event that the Closing Condition is not satisfied or waived in accordance
with this Agreement, within three (3) months after the Signing Date, the
Purchaser may terminate this Agreement (zurücktreten) by giving written notice
thereof to the Sellers, provided that the right of the Purchaser to terminate
this Agreement pursuant to this Clause 5.3(a) shall cease (verfallen) upon the
Closing Condition being satisfied. For the avoidance of doubt, the right of the
Purchaser to seek, instead of exercising the termination right provided for
hereunder, specific performance with respect to the satisfaction of the Closing
Condition by the Sellers shall remain unaffected.

(b)
In the event of a termination of this Agreement (Rücktritt) in accordance with
this Clause 5.3, the Parties shall have no claims and liability against each
other except that

(i)
any liability of any Party for damages for breaches of any obligations under
this Agreement committed prior to or on the date of termination or for damages
for willful breach of any obligations under this Agreement shall remain
unaffected;

(ii)
Clauses 11.4(c), 13, 14, 15 and 16 of this Agreement shall survive and remain in
full force and effect also after such termination (Rücktritt).

5.4
Purchaser’s Additional Termination Rights, Break-Fee

(c)
The Purchaser may terminate this Agreement (zurücktreten) with immediate effect
by giving written notice thereof to the Sellers prior to or on the Closing Date
in the event that between the Signing Date and the Closing Date a Material
Adverse Effect occurs.

(d)
In the event that after the Signing Date and before Closing Date (i) any Seller
should enter into a legally binding agreement with one or more third parties
regarding the sale and/or transfer of any Shares or a merger of the Company into
a third party or any other transaction with comparable economic effect or (ii)
the Company should enter into a legally binding Agreement with one or more third
parties regarding the sale and or transfer of all (or substantially all) assets
of the Company or any other transaction with comparable economic effect, the
Purchaser may terminate this Agreement (zurücktreten) in whole or, at the choice
of the Purchaser, in part with immediate effect by giving written notice thereof
to the Sellers prior to or on the Closing Date. Each Seller violating the
aforementioned obligation shall pay to the Purchaser, within five (5) Business
Days after such termination (Rücktritt),

(i)
a break-up fee in the amount of 13% of his respective Pro Rata Share of the
Total Purchase Price as a lump-sum compensation (pauschalierter


Page 22 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Schadenersatz), which shall be credited against the Purchaser’s damage claims
pursuant to Section 5.4(b)(ii), if any; and
(ii)
remain liable, regardless of any fault (verschuldensunabhängig), to Purchaser
for any damages (within the meaning of Sections 249 et seqq. BGB) incurred by
the Purchaser as a result of the non-occurrence of the Closing.

For the avoidance of doubt, a violation of the aforementioned obligation by a
Seller shall in no event constitute a joint liability of the Sellers, but an
individual liability only (Einzelschuldnerschaft).
6.
CLOSING

6.1
Closing Place and Date

The performance of the Closing Actions (the Closing) shall take place at the
offices of Lambsdorff Rechtsanwälte, Oranienburger Straße 3, 10178 Berlin,
Germany, at 11 am CET (i) on December 7, 2015, or (ii) at such other location,
time or date as may be agreed between the Sellers and the Purchaser (the
Targeted Closing Date). The day on which the Closing actually occurs shall
hereinafter be referred to as the Closing Date.
6.2
Closing Actions

(c)
On the Targeted Closing Date, the Sellers (each to the extent a Closing Action
relates to such Seller) and the Purchaser (as the case may be) shall take, or
cause to be taken, the following actions concurrently (Zug um Zug) and in the
following order (collectively the Closing Actions and each a Closing Action):

(i)
The Sellers shall deliver to the Purchaser duly executed Amendment, Assumption
and Release Agreements to the extent available (reference is made to
Clause 11.3(a));

(ii)
The Seller 1 shall deliver to the Purchaser the duly executed Termination
Agreement;

(iii)
The Sellers shall deliver to the Purchaser duly executed resignation
declarations of the members of the supervisory board (Aufsichtsrat) of the
Company with effect as of the Closing Date;

(iv)
The Purchaser shall make the payments set forth in Clause 3.3(b);

(v)
The Sellers shall deliver to the Purchaser the properly endorsed (indossiert)
Share Certificate;

(vi)
The Sellers shall deliver a copy of the updated share register of the Company
stating that the Purchaser owns all Shares.

(d)
By way of signing a closing protocol in the form to be agreed among the Parties,
the Sellers and the Purchaser shall confirm to each other that the Closing
Condition has


Page 23 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



been fulfilled or waived, the Closing Actions have been performed in accordance
with this Agreement and that the Closing has occurred.
6.3
Consequences of Non-Satisfaction of Closing Actions

(e)
In the event that the Closing Actions are not all satisfied or waived in
accordance with this Agreement latest on the tenth (10th) Business Day after the
Targeted Closing Date,

(i)
the Sellers jointly may terminate this Agreement (zurücktreten) with immediate
effect by giving written notice thereof to the Purchaser, if the Purchaser does
not perform the obligations concerning the Closing Actions under Clause
6.2(a)(iv); and

(ii)
the Purchaser may terminate this Agreement (zurücktreten) with immediate effect
by giving written notice thereof to the Sellers, if a Seller does not perform
its obligations concerning the Closing Actions under Clauses 6.2(a)(i) through
6.2(a)(iii), 6.2(a)(v), 6.2(a)(vi),

provided that any right of a Party to terminate this Agreement pursuant to this
Clause 6.3(a) shall cease (verfallen) upon the earlier of (i) the respective
Closing Action(s), the non-satisfaction of which entitles the Party to such
termination, being satisfied or duly waived, and (ii) the occurrence of the
Closing. For the avoidance of doubt, the right of either Party to seek, instead
of exercising the termination right provided for hereunder, specific performance
with respect to the obligations to be satisfied by the other Party with respect
to the relevant Closing Action shall remain unaffected.
(f)
In the event of a termination of this Agreement (Rücktritt) in accordance with
this Clause, the provisions of Clause 5.3(b) shall apply mutatis mutandis.

7.
SELLERS’ GUARANTEES

7.1
Sellers’ Guarantees

Each Seller as an individual obligor (Teilschuldner) in accordance with
Clause 16.2 hereby represents and warrants to the Purchaser limited to each
Seller’s Pro Rata Share in the form of an independent guarantee in accordance
with Section 311 BGB (selbstständiges Garantieversprechen) that the statements
set forth in Clauses 7.2 through 7.19 (the Sellers’ Guarantees) are true and
complete as of the Signing Date, unless any other date is explicitly provided
for in this Agreement or the respective disclosure schedule; provided, however,
that:
(e)
each of the Sellers' Guarantees set forth in Clauses 7.2 through 7.4 shall also
be true and complete immediately prior to the Closing;

(f)
with regard to Clause 7.2 and Clause 7.3(g) each Seller only gives a guarantee
in relation to itself, but not in relation to the respective other Sellers
(Einzelschuldner) (cf. Clause 16.2);

(g)
with regard to Clause 7.4(b) through 7.4(d) each Seller only gives a guarantee
in relation to the Shares held by such Seller itself (i.e. the Seller 1 only
with respect to the Seller 1 Shares, the Seller 2 only with respect to the
Seller 2


Page 24 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Shares and the Seller 3 only with respect to the Seller 3 Shares)
(Einzelschuldner) (cf. Clause 16.2);
(h)
the Sellers’ Guarantee under Clause 7.5 is only given by Seller 1 and Seller 2;
Seller 1 is liable on a pro rata share of 70.51 % and Seller 2 is liable on a
pro rata share of 29.49 % (Teilschuldnerschaft);

(i)
any requirements and limitations set out in this Agreement and any provisions of
this Agreement relating to the consequences of a breach of a Sellers' Guarantee,
including the provisions and limitations set forth in Clauses 8.1 through 8.10,
constitute an integral part of the Sellers’ Guarantees (Inhalt des
Schuldverhältnisses/Bestandteil der Garantieerklärung) and they are solely
provided on the basis of these requirements, limitations, and provisions; and

(j)
the Parties agree that no Sellers’ Guarantee shall be construed as a guarantee
(Garantieerklärung) within the meaning of Sections 443 or 444 BGB and that the
circumstances set out below are not quality features (Beschaffenheitsmerkmale)
within the meaning of Section 443 para. 1 BGB. Therefore, should one or more of
the statements set out below be incorrect, the remedies set forth in Clause 8
shall apply exclusively.

7.2
Capacity and Authorisation of the respective Seller

(g)
The respective Seller is duly organised and validly existing under the laws of
Germany and has all requisite legal power to sell and transfer its respective
Shares.

(h)
There is no lawsuit or official proceeding pending (rechtshängig) or, to the
actual knowledge of the respective Seller, threatened in writing against the
respective Seller before any court, arbitrator or governmental authority or
other regulatory body which in any manner challenges or seeks to prevent, alter
or materially delay the Transaction.

(i)
The statements made in Clause 7.3(f) with respect to the Company and the
Subsidiaries apply mutatis mutandis to each Seller.

7.3
Legal Organisation of the Company and the Subsidiaries

(a)
The statements in the Background under lit. (A) regarding the Company are
complete and correct. The Company has been duly incorporated and is validly
existing under the laws of Germany.

(b)
Schedule 7.3(b) contains true and complete copies of the current articles of
association as well as all shareholder, joint venture, consortium agreements or
similar agreements, respectively, of, or with respect to, the Company or any of
the Subsidiaries (the documents required to be disclosed in Schedule 7.3(b) the
Corporate Documents). The Corporate Documents have not been amended by
shareholder resolutions or otherwise and no side agreements thereto exist. There
are no pending applications for registration (and no resolutions or other
actions requiring such registration) in the commercial


Page 25 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



register or with any other competent authority in respect of the Company or any
of the Subsidiaries that have not yet been registered.
(c)
The statements in the Background under lit. (D) regarding the Subsidiaries are
complete and correct. The Subsidiaries have the legal forms indicated in
Schedule (D) and are validly existing under the laws of their jurisdiction of
incorporation.

(d)
At Closing and other than under the Incentive Agreements which have not been
assumend by the Sellers at Closing pursuant to Amendment, Assumption and Release
Agreements, no parties other than the Purchaser holds direct or indirect
participations or interests of whatever kind in (or options, warrants or other
convertible securities with respect to) the Company or any Subsidiary, and there
are no claims of third parties with respect to such participations or interests.
The Company or any Subsidiary are not a party to any agreement that grants any
third party (including any of the Sellers) any rights similar to shareholder
rights or with respect to the profits (or a portion thereof), including
enterprise agreements (Unternehmensverträge) within the meaning of Sections 291
et seq. of the German Stock Corporation Act (AktG), silent partnership
agreements (stille Beteiligungsverträge), loans with profit participation
(partiarische Darlehen), participation rights (Genussrechte) or any other rights
which grant a participation in the profits or liquidation proceeds
(Liquidationserlös) of the Company and similar agreements except for those
within the scope of Clause 7.14(a).

(e)
The Company does not hold directly or indirectly any interest or
sub-participation in any business, company, partnership or other entity other
than in the Subsidiaries except for those disclosed in Schedule 7.17(a).

(f)
No insolvency or similar proceedings have been opened (eröffnet durch das
zuständige Gericht) and to the Sellers' Knowledge no application for the
commencement of insolvency, reorganization, liquidation or similar proceedings
(whether mandatory or voluntary) over the assets of the Company or any
Subsidiary has been filed. Such filing is not required, nor are such proceedings
pending or have been rejected on account of a lack of assets. The Company or any
of the Subsidiaries did not enter into any moratorium agreement or similar
agreement with its creditors. Neither the Company nor any of the Subsidiaries
has stopped or suspended payment of its debts (Zahlungen eingestellt) or become
unable to pay its debts (zahlungsunfähig) or has become insolvent (überschuldet)
in Germany or in any other jurisdiction and no financial over-indebtedness
(rechnerische Überschuldung) exists on a going concern basis. No assets of the
Company or any Subsidiary have been seized or confiscated by or on behalf of any
third party nor are any foreclosure, forfeiture, execution or enforcement
proceedings pending with respect to the Company, a Subsidiary or its assets. To
the Sellers' Knowledge there are no facts or events which may reasonably be
expected to result in any proceedings, events or circumstances as referred to in
this Clause.


Page 26 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(g)
As of the Closing Date neither any Seller (as an individual obligor
(Einzelschuldner)) nor any Related Party holds any claims against the Company or
a Subsidiary resulting from loan or other credit facilities.

7.4
Ownership of the respective Shares and Capital Structure

(a)
The Shares constitute the entire issued share capital of the Company.

(b)
As of the Closing, the respective Seller is the sole owner of the respective
Shares allocated to it pursuant to the table under Background lit. (B) (i.e.
Seller 1 with respect to the Seller 1 Shares, Seller 2 with respect to the
Seller 2 Shares and Seller 3 with respect to the Seller 3 Shares). The
respective Shares are duly authorized, validly issued and the contributions
thereon (Einlagen) are fully paid up. There are no obligations to make further
contributions (keine Nachschusspflichten) on the Shares. All non-cash
contributions (if any) have been made at values not exceeding the fair market
value of such contribution.

(c)
With the performance of the Closing Actions the respective Seller’s Shares will
not be pledged (verpfändet), attached (gepfändet) or otherwise encumbered
(belastet) with any rights of third parties, and there are no pre-emptive
rights, rights of first refusal, convertible, options (other than under the
Incentive Agreements which have not been assumend by the Sellers at Closing
pusuant to Amendment, Assumption and Release Agreements), or other rights of any
third party to purchase, acquire or receive the respective Seller’s Shares or
additional shares (in particular with respect to the authorised capital).

(d)
No Seller is bound by any agreement, including voting trust agreements
(Stimmbindungsverträge) or sub-participation agreements
(Unterbeteiligungsverträge), or any restriction or obligation relating to the
exercise of any rights under the Shares.

7.5
No Leakage

(a)
Since the Effective Date through the Signing Date, no Leakage, other than
Permitted Pre-Signing Leakage has occurred with respect to a Group Company. For
purposes of this Agreement Leakage means

(iii)
the payment, resolution or declaration of any dividend or similar distributions
by a Group Company or any form of hidden profit distribution by a Group Company
to any Seller, Related Party or third party, including any withdrawals
(Entnahmen);

(iv)
a reduction of the share capital or a redemption of the shares of a Group
Company;

(v)
any transaction with or for the benefit of, or payment to or for the benefit of,
any Related Party (including the grant of loans);

(vi)
any assumption or fulfillment by a Group Company of liabilities of any Related
Party;


Page 27 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(vii)
any waiver by a Group Company of a claim against any Related Party;

(viii)
the payment of any expenses in connection with the transactions contemplated by
this Agreement for the benefit of any Related Party (except for the Transaction
Expenses);

(ix)
any commitments for any of the items under (i) through (vi); and / or

(x)
any Tax becoming payable by any Group Company as a consequence of any of the
matters referred to in lit. (i) through (vii) above and that would not have been
payable if the respective matter had not occured.

(b)
For the avoidance of doubt, any payments to or transactions for the benefit of
Seller 3 acting not in its function as shareholder but as governmental authority
and/or state, including but not limited to payments and transactions under
public law, shall not be treated as Leakage.

(c)
For purposes of this Agreement Permitted Pre-Signing Leakage shall mean

(i)
any transactions required of the Company or foreseen by this Agreement;

(ii)
the distribution to the Sellers of the Company´s 2014 profits in the amount of
EUR 1,300,000; for the avoidance of doubt, such amount shall be a gross amount
including any applicable withholding taxes to be withheld by the Company;

(iii)
any payment of Transaction Expenses;

(iv)
any payments, transaction and any agreement by the Group Companies within the
ordinary course of business and at arm’s length (but not including any such
payments, transaction and any agreement with Related Parties; except with
Related Parties of Seller 3, if and to the extent made within the ordinary
course of business and at arm’s length); and

in each case by or for the account of any Group Company.
7.6
Accounts

(a)
The Company has delivered to the Purchaser true and complete copies of the
audited individual financial statements of the Company and the audited
consolidated financial statements of the Group Companies (to the extent included
and consolidated) for the fiscal year ending on December 31, 2014 (consisting of
a balance sheet, a profit and loss statement, the attachment (Anhang) as well as
the management report (Lagebericht)) (collectively, the Accounts), which are
included as Schedule 7.6(a). The Accounts have been (i) prepared in accordance
with HGB (individual financial statements) and IFRS (consolidated financial
statements) consistent with past accounting practices of the Company,
(ii) audited by the auditor, Deloitte & Touche GmbH
Wirtschaftsprüfungsgesellschaft pursuant to Section 317 HGB in accordance with
the German principles on proper auditing established by the German Institute of
Public Auditors (Deutsches Institut der Wirtschaftsprüfer – IDW), and (iii)
issued with an unqualified auditor's opinion (uneingeschränkter


Page 28 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Bestätigungsvermerk). The Accounts comply with the statutory requirements
(entsprechen den gesetzlichen Vorschriften) and present a true and fair view of
the assets and liabilities (Vermögenslage), financial position (Finanzlage) and
earnings positions (Ertragslage) of the Company and the Subsidiaries (to the
extent included and consolidated) pursuant to Section 264 para. 2 HGB (ein den
tatsächlichen Verhältnissen entsprechendes Bild der Vermögens-, Finanz- und
Ertragslage) as of December 31, 2014. To the Sellers' Knowledge there are, as of
the Signing Date, no facts that were already in existence at the time when the
Accounts were prepared which would require a change of the Accounts if such
facts had been known to the same extent at the time when the Accounts were
prepared (wertaufhellende Tatsachen).
(b)
All books and records (including, without limitation, accounting and tax
records) of the Company and the Subsidiaries have in all material respects been
kept in accordance with applicable law and accurately reflect all material
transactions that are required to be reflected therein pursuant to any
applicable law and accounting principles. Such books and records are in the
unrestricted possession of the Company respectively the relevant Subsidiary.

(c)
To the Sellers’ Knowledge, the Company and any Subsidiary has no liability
(whether known or unknown, absolute or contingent), other than (i) liabilities
reflected in the Accounts (including, for the avoidance of doubt, any
liabilities reserved against in the Accounts), (ii) liabilities that are
required to be disclosed in this Agreement under any other provision hereof and
that are so disclosed.

7.7
Absence of Certain Changes

Since the Effective Date, the Company and each Subsidiary has conducted its
business only in the ordinary course consistent with past practice and as a
going concern and with the care of a prudent business man. In particular:
(a)
neither the Company nor any Subsidiary has made or entered into any contract or
letter of intent with respect to any acquisition, sale or transfer of any asset
of the Company or any Subsidiary (other than the sale or license of Company
Products to its customers in the ordinary course of business consistent with
past practices), and neither the Company nor any Subsidiary has made or entered
into any contract or letter of intent to acquire, sell or transfer any asset
having an individual value in excess of EUR 250,000 or assets having an
aggregate value in excess of EUR 500,000;

(b)
neither the Company nor any Subsidiary has made any borrowings or incurred any
other financial indebtedness in excess of EUR 500,000;

(c)
neither the Company nor any Subsidiary has made any payment to third parties,
whether through the grant of loans or otherwise, that has been made outside the
ordinary course of business consistent with past practice;

(d)
neither the Company nor any Subsidiary has delayed or otherwise deferred
payments to its suppliers for goods and services purchased in deviation of past
practice;


Page 29 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(e)
neither the Company nor any Subsidiary has delayed or otherwise deferred any
capital expenditures in deviation of past practice;

(f)
neither the Company nor any Subsidiary has increased or committed to increase
the remuneration of any of its directors and officers (Mitglieder des Vorstands
/ Geschäftsführer) or employees outside the ordinary course of business or in
excess of an amount of 5% of the respective gross salary and no other employment
terms of any (including by any change in any severance agreement) of its
directors and officers (Mitglieder des Vorstands / Geschäftsführer) or employees
of the Company or any Subsidiary have been varied (either by way of amendment or
the exercise of any discretion) in connection with or with a view to this
Agreement or the transactions contemplated hereby or otherwise outside of the
ordinary course of business, or not consistent with past practice;

(g)
neither the Company nor any Subsidiary have suffered any property damage,
destruction or other casualty loss (whether or not covered by insurance)
exceeding EUR 100,000 (individually or in the aggregate); and

(h)
there has been no material change in how the Company has maintained and
prosecuted any Company Registered IP Rights.

The Company’s capital expenditure and working capital have been maintained on a
normal level, consistent with the requirements of the business and no events
have occurred or been revealed which have constituted, or may reasonably be
expected to have constituted, individually or in the aggregate, a Material
Adverse Effect.
7.8
Related Party Agreements

(a)
Except for the existing employment agreement of Mr. Thilo von Selchow with the
Company dated 13 July 2010, to be replaced by the employment agreement dated
26/27 May 2015, and the existing employment agreement of Mr. Thilo von Selchow
with ZMD America, Inc. dated 13 July 2010, to be replaced by the employment
agreement dated 26/27 May 2015, Schedule (E) contains a true and complete list
of all written and non-written agreements, arrangements and other legal
relationships (i) between a Group Company and a Related Party, and/or (ii) to
which a Group Company is a party and which are for the benefit of a Related
Party (as third party beneficiary or otherwise), and/or (iii) to which any
Related Party is a party and which are for the benefit of a Group Company (as
third party beneficiary or otherwise) (the agreements, arrangements and legal
relationships required to be disclosed under (i) through (iii) the Related Party
Agreements).

(b)
True and complete copies of all written Related Party Agreements have been
delivered to the Purchaser prior to the Signing Date and there are no
non-written Related Party Agreements.

7.9
Litigation

There are no law suits, court actions, civil, criminal or administrative action,
suit, investigation or other legal proceedings before a court, arbitration panel
or

Page 30 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



administrative authority, in each individual case pending (rechtshängig), or
threatened in writing against the Company or any Subsidiary involving an amount
in dispute (Streitwert) exceeding EUR 100,000 except as disclosed in
Schedule 7.9 and to the Sellers’ Knowledge, there are no facts which are likely
to result in such proceedings.
7.10
Compliance and Subsidies

(a)
Except where the incorrectness of the following statement would not be
reasonably expected to result in aggregate losses in excess of EUR 50,000 the
Company and each Subsidiary hold all public and other consents, licenses,
authorizations and permits required for its business as currently conducted (the
Permits). The Permits are valid and have not been cancelled, revoked or
restricted in any manner as of the Closing Date and, to the Sellers' Knowledge,
there are no circumstances that may reasonably be expected to result in a
cancellation, revocation or restriction of any Permit.

(b)
The business of the Company and each Subsidiary has been conducted in compliance
in all material respects with all applicable laws, regulations, directives,
binding guidelines or rules or orders of Governmental Authority, applicable in
any jurisdiction and relating to any matter whatsoever and all Permits. The
Company or any Subsidiary has in the last three years preceding the Signing Date
not received a notice from any Governmental Authority of a violation of any
applicable laws which has not been complied with.

(c)
Neither the Company nor any Subsidiary has applied for, been granted, received
or used any public grants or subsidies during a period of five years prior to
the Signing Date other as set forth in Schedule 7.10(c) or has in the last five
years preceding the Signing Date received a notice concerning or otherwise
learned about a (potential) violation of any terms or conditions of the public
grants and subsidies.

7.11
Real Estate

(a)
Schedule 7.11(a) exclusively contains a list of all real estate leased by the
Company and/or any Subsidiary (collectively, the Real Estate), listing all rent
security deposits (Mietsicherheiten), name of the landlords, rental areas
(Mietflächen), terms (Laufzeiten), extension options, amount of monthly net rent
payments and rent reviews (Mietanpassungen). Either the Company or any
Subsidiary, as applicable, has in the last 12 months prior to the Signing Date
paid the rent and observed and performed all material covenants on the part of
the tenant and the material conditions contained in the lease agreements related
to any Real Estate leased by any such person. On the Signing Date there are no
outstanding rent payments, service charges, rights of retention
(Zurückbehaltungsrechte) or rights to set off (Aufrechnungen) regarding the Real
Estate. As of the Signing Date the lease agreements regarding the Real Estate
are neither subject to any notice of termination (written or otherwise) nor has
such termination been threatened and to the Sellers' Knowledge there are no
reasons which would justify a termination. The Real Estate leased by the Company
and/or a Subsidiary is in a condition in accordance with the respective lease
agreements and is suited for the Company and/or any Subsidiary to carry out
their business. To the Sellers’


Page 31 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Knowledge, the Real Estate does not have any material defects which may
adversely affect the business of the Company or any Subsidiary in the future.
(b)
Neither the Company, nor any of its Subsidiaries holds any real property on the
basis of freehold ownership (Eigentum) or other ownership rights in rem
(dingliche Rechte) such as hereditary building rights (Erbbaurechte) or separate
or condomininum ownership (Teil- oder Wohnungseigentum) and neither the Company,
nor any of its Subsidiaries is beneficiary to any rights in rem in relation to
real property whether registered or not and neither the Company, nor any of its
Subsidiaries have committed to acquire real property or have, to the Sellers'
Knowledge, incurred any environmental liability, including any obligation to
remove, clear, or correct any environmental pollution, contamination or other
environmental damage, or to compensate or pay fines for environmental pollution,
contamination or other environmental damage.

7.12
Intellectual Property

(a)
IP Rights includes (i) intellectual property rights (including patents, utility
models, registered and unregistered trademarks, business designations,
copyrights, designs), (ii) applications for registration, and rights to apply
for registration, of any of the foregoing rights and (iii) similar rights of
protection (including software, data base rights, domain names, rights to
inventions, trade secrets, know-how, manufacturing processes and techniques,
formulae, research and development information and technology) existing anywhere
in the world.

Company IP Rights are all IP Rights that are used in the course of the business
of the Company or the Subsidiaries, including but not limited to employee
inventions (Arbeitnehmererfindungen) and employee copyright exploitation rights
(urheberrechtliche Nutzungsrechte von Arbeitnehmern) and semiconductor property
rights (Halbleiterschutzrechte), as conducted on the Signing Date and the
Closing Date, and all patents related to or derived in the course of the
following funded projects:
(i)
State of Saxony - Digital Power Mgt IC (€1,767,462), Expected Completion: Jul
30, 2011;

(ii)
State of Saxony - Intelligent Battery Sensor (€1,473,718), Expected Completion:
Jan 31, 2012;

(iii)
State of Saxony - High-Res Low-Power DAC (€1,049,726), Expected Completion: Apr
30, 2013;

(iv)
State of Saxony - Analog Topology Library -ILIAS (€765,734), Expected
Completion: Jul 31, 2013;

(v)
State of Saxony - Environmental Sensors (€970,465) Expected Completion: Oct 31,
2014;


Page 32 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(vi)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - Continuous diagnosis capability in semi-conductor
elements and superior systems for the analysis of permanent and sporadical
electronic failures in the complete system automotive (Durchgängige
DIagnosefähigkeit in Halbleiterbauelementen und übergeordneten Systemen zur
ANAlyse von permanenten und sporadischen Elektronikausfällen im GEsamtsystem
Automobil) (DIANA)

(vii)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - technologies for energy efficient computing platforms
(Technologien für Energieeffiziente Computing-Plattformen – CoolEnergy – )

(viii)
German Federal Ministry for Economics and Technology (Bundesministerium für
Wirtschaft und Technologie) - Adaptive Sense – Adaptive controlling of decentral
information and control technology systems (Adaptive Sense – Adaptive Steuerung
verteilter IKT-Systeme)

(ix)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - cable-less sensors for structure monitoring (Kabellose
Sensoren für die Strukturüberwachung) (CoolSensornet) Project part
(Teilvorhaben): cable-less low-power sensor-RF-ICs for integration in energy
self-sufficient applications (Kabellose low-power Sensor-RF-ICs zur Integration
in energieautarken Anwendungen)

(x)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - OptiNum-Grid – optimization of technical systems and
scientific methods by means of numerical simulations in the grid (OptiNum-Grid:
Optimierung technischer Systeme und naturwissenschaftlicher Modelle mit Hilfe
numerischer Simulationen im Grid)

(xi)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - synthesis supported design of analogue circuits
(Syntheseunterstützter Entwurf analoger Schaltungen (SYENA)

(xii)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - Design of electronic automotive systems from tolerance
affected assemblies (Entwurf von elektronischen Automobil-Systemen aus
toleranzbehafteten Baugruppen)

(xiii)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - Continual measuring and analysis system for vital
parameters – KONMEVIT (Kontinuierliches Mess- und Auswertesystem für
Vitalparameter - KONMEVIT)

(xiv)
German Federal Ministry for Education and Research (Bundesministerium für
Bildung und Forschung) - fast-realtime; TP9: Standard-Low-Noise-Sensor-Interface
and design of a communication network for low-latent transmission technology
with high signal technological security (fast-realtime; TP9:
Standard-Low-Noise-Sensor-Interface sowie Entwurf eines


Page 33 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Kommunikationsnetzwerks für niedriglatente Funktechnologie mit hoher
signaltechnischer Sicherheit)
(b)
All Company IP Rights are either legally and beneficially owned by the Company
or a Subsidiary or lawfully used with the consent of the owner under a licence.
To the extent that the Company or any Subsidiary was or is obliged to pay any
remuneration for the assignment of any IP Rights or the grants of any rights of
use in such IP Rights such payments have been duly effected and no payment
obligations are currently outstanding.

(c)
Schedule 7.12(c) lists all Company IP Rights owned (fully or partially) by the
Company or a Subsidiary which are registered or the subject of application for
registration, including the relevant jurisdiction (the Company Registered IP
Rights). All maintenance, renewal and other fees which are due and steps which
are required for the maintenance and protection of the Company Registered IP
Rights have been paid and taken.

(d)
Schedule 7.12(d) lists all contracts granting licenses for the lawful use by the
Company and its Subsidiaries of Company IP Rights (except for off-the-shelf
software) owned by a third party, which Company IP Rights are incorporated into
or used for the Company’s or its Subsidiaries’ products or services. There is no
material breach of any such Contract by the Company or any Subsidiary and none
of these Contracts has been terminated nor are there, to the Sellers' Knowledge,
any circumstances which would make any such breach or termination reasonably
likely in the future, in particular, the consummation of the transactions
contemplated under this Agreement will not constitute a breach, give either
party a right of termination, modify the scope of license, result in additional
payments or consideration, or otherwise materially alter the terms of such
Contract.

(e)
All Company IP Rights are legally free and clear from encumbrances (Belastungen)
(excluding restrictions contained in the applicable license agreements for
Company IP Rights licensed from third parties) and there are no circumstances,
in particular not the consummation of the transactions contemplated under this
Agreement, which are likely to result in any encumbrance. To the Sellers’
Knowledge, none of the Company IP Rights has been challenged, infringed or
misused by any third party.

(f)
Neither the Company nor or a Subsidiary have received any written notice of any
infringement by the Company or a Subsidiary of any third party IP Rights, and
neither the Company nor a Subsidiary are involved in any ongoing infringement
proceedings relating to IP Rights, and, to the Sellers’ Knowledge, there are no
circumstances which would constitute an infringement by the Company or a
Subsidiary of any third party IP Rights, be it by the Company’s or its
Subsidiaries’ products or services or by the Company’s or a Subsidiary’s acts or
behaviour.

(g)
Schedule 7.12(g) lists all licences and sub-licenses which have been granted by
the Company or a Subsidiary for the Company IP Rights, including whether such
licenses are exclusive or sub-licensable. There is no breach of such


Page 34 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



licences by the Company or a Subsidiary or, to the Sellers’ Knowledge, by a
third party.
(h)
Schedule 7.12(h) lists all software or other material that is distributed as
“free software”, “open source software” or under similar licensing or
distribution terms (including the GNU General Public License (GPL), GNU Lesser
General Public License (LGPL), Mozilla Public License (MPL), BSD licenses, the
Artistic License, the Netscape Public License, the Sun Community Source License
(SCSL) the Sun Industry Standards License (SISL) and the Apache License) (the
Open Source Materials) necessary to continue the business of the Company or any
Subsidiary as currently conducted. Neither the Company nor any Subsidiary has
used Open Source Materials in a manner that creates any material encumbrance
(Belastung) or material restriction on the Company’s use of other Company-Owned
IP Rights, including any obligation to disclose material parts of Company
software in source code form or make material parts of Company software
available at no charge.

(i)
The Company IP Rights owned by any of the Group Companies are not subject to
judgments, orders or decrees or any pending proceedings for opposition,
cancellation, revocation or rectification.

(j)
To the Sellers' Knowledge, neither any of the Sellers nor the Company or a
Subsidiary have disclosed any Company software source code (customary source
code escrow agreements are excepted) or confidential manufacturing
specifications or designs to a third party. The Company and its Subsidiaries
have no obligations to do so (except for obligations under customary source code
escrow agreements).

(k)
Each Group Company has taken appropriate measures to protect its know-how
(including through confidentiality obligations in the employment agreements). To
the Sellers´ Knowledge no know-how and Company IP Rights (where the value of
such Company IP Right is contingent upon maintaining the confidentiality
thereof) relating to and of importance for the business of any of the Group
Companies has been disclosed or permitted to be disclosed to any third party
(except in the ordinary course of business under a binding confidentiality
agreement), and to the Sellers´ Knowledge no Group Company has undertaken to
disclose to any third party any such know-how or such Company IP Right. No such
confidentiality agreement has been breached to the Sellers' Knowledge by the
other party thereto.

7.13
Information Technology

To the Sellers´ Knowledge any computer hardware, software, firmware, networks
and other information technology used to carry on any of the business operations
of the Company and of the Subsidiaries (the Information Technology) is either
owned or validly leased or licensed to the respective Company or Subsidiary for
a period of at least twelve (12) months starting on the Signing Date. To the
Sellers´ Knowledge, in the last twelve (12) months prior to the Signing Date
there have been no interruptions, outages or data loss in the respective
business of the Company and of the Subsidiaries which have had not only an
insignificant adverse effect on such business, and to the

Page 35 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Seller's Knowledge there are no defects in the Information Technology which are
likely to have such effect.
7.14
Employee Matters

(a)
Schedule 7.14(a) sets forth a true, correct, complete and anonymous list of all
employees, (Arbeitnehmer) freelancers and consultants employed as well as
members of the management board (Vorstand / Geschäftsführung) and employees that
are subject to special protection against dismissal such as employees on
parental leave, handicapped employees etc. of the Company and each Subsidiary.
Such list correctly states for each employee and member of a management board
(as applicable) the department, function/position, date of birth, start of
employment, fixed monthly gross salary and other material entitlement, unless
and to the extent it is legally prohibited to disclose such data under
applicable mandatory data protection law. As of Signing Date, unless otherwise
disclosed in Schedule 7.14(a), no notice of termination of the employment of any
employee has been given nor does any Group Company or, to Sellers’ Knowledge,
any employee intend to terminate such employment. Neither any Group Company nor,
to Sellers’ Knowledge, any employee is in material breach of the terms of
employment.

(b)
Schedule 7.14(b) sets forth a correct and complete list of all agreements with
unions, workers councils, other employee representatives or standard practices
(betriebliche Übung) (including, without limitation, collective bargaining
agreements (Tarifverträge), shop agreements (Betriebsvereinbarungen), social
plans (Sozialpläne), conciliations of interests (Interessenausgleich)) and
similar collective agreements by which any Group Company is bound. All these
agreements have been duly disclosed to the Purchaser.

(c)
Except as set forth in Schedule 7.14(c) as of the Signing Date, no pension
commitments (whether vested or non-vested) or schemes of any kind (including
retirement and early-retirement payments, disablement pensions, pensions for
surviving dependents to any current or former directors, officers or employees)
exist for former or existing directors, officers or employees of any Group
Company or their respective dependents (the Pension Schemes). All Pension
Schemes comply with applicable law in all material respects and have in all
material respects been operated in accordance with their terms, and all
contributions and other payments due under the Pension Schemes have been timely
paid.

(d)
At the Closing Date, with the exception of the Incentive Agreements existing on
the Signing Date, no profit sharing schemes (including share options, phantom
stocks, profit participating schemes or similar schemes of any kind) or loans
granted exist for former or existing directors, officers or employees of any of
the Group Companies. True and complete copies of the Incentive Agreement are
available at the Company as of the Closing Date.

(e)
At the latest as from the completion of the transfer of the Shares to the
Purchaser no Group Company has granted or promised to any director, officer or
employee of the Group Companies any payment or benefit which will


Page 36 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



become payable or arise as a result of the Transactions. No employment terms of
any employee of any of the Group Companies have been varied (either by way of
amendment or the exercise of any discretion) in connection with or with a view
to the Transactions otherwise outside of the ordinary course of business,
consistent with past practice.
(f)
Unless otherwise provided in Clause 7.9 there is at the Signing Date, and since
at least January 1, 2013 has been, no court proceeding with any labor union,
works council or other collective employee representative body.

7.15
Insurance and Insurance Reporting Requirements

The Company and the Subsidiaries have taken out for their own benefit policies
of insurance as set forth in Schedule 7.15, which contains a true and complete
list of all insurance policies relating to the assets, business or operations of
the Group Companies, indicating the contract parties, the insured risk, the
insurance coverage and whether or not the insurance policy will terminate or may
be terminated by the insurer as a result of the Transactions. Each of the Group
Companies has all insurance coverage in place that is required under any
contracts to which a Group Company is a party. True and complete copies of the
insurance policies required to be listed in Schedule 7.15 have been made
available to Purchaser prior to the Signing Date. All insurance policies
required to be listed in Schedule 7.15 are in full force and effect. All
insurance premiums due thereon have been paid in full when due and, to the
Sellers´ Knowledge, each of the Group Companies is in compliance with all terms
and conditions of such insurance policies. No notice of cancellation or
termination of any insurance policy has been received by any Group Company or to
the Sellers' Knowledge issued. With the exception of the cases listed in
Schedule 7.15 since 1 January 2013 there has been no insurance claim
(Versicherungsfall) made by any of the Group Companies. There are (or were
during such period) no claims by any Group Company pending under any of such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies. No Group Company has received any written notice
from any insurer that the insurance premiums under any policy will be
substantially increased (other than normal increases in the ordinary course) or
the insurance coverage be materially modified.
7.16
Finders' Fees

No Group Company has any obligation or liability to pay any fees or commissions
to any broker, finder or agent with respect to this Agreement and the
consummation of Transactions.
7.17
Material Contracts

(a)
Except for the contracts specifically identified in Schedule 7.17(a), neither
the Company nor any Subsidiary is a party to or bound by any of the following
written contracts, other than contracts which have already been fully performed
(vollständig erfüllt) in relation to the main obligations
(Hauptleistungspflichten) by all parties thereto (each, a Material Contract):

(i)
agreements relating to the acquisition or sale of interests in other companies,
businesses or real estate;


Page 37 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(ii)
any distributor, original equipment manufacturer, reseller, sales, advertising,
agency or manufacturer’s representative contract involving in the case of any
such contract a minimum annual payment obligation of the Company or any
Subsidiary in excess of EUR 100,000;

(iii)
agreements that require shareholder or supervisory board approval under
applicable law or the rules of procedure of any Group Company;

(iv)
any contract for the purchase, sale or license of materials, supplies,
equipment, services, software, IP Rights or other assets involving in the case
of any such contract a consideration of more than EUR 100,000 over the life of
the contract;

(v)
any mortgage, promissory note, factoring agreement, loan agreement or other
contract for the borrowing of money, any currency exchange, commodities or other
hedging arrangement or any leasing transaction of the type required to be
capitalized in accordance with IFRS and all other agreements for the incurrence
of any long term or short term financial indebtedness and obligations (and
incurrence of any obligation to that effect);

(vi)
rental- or lease agreements relating to fixed or current assets and real
property and any contract pursuant to which the Company or any Subsidiary is a
lessor or lessee of any machinery, equipment, motor vehicles, office furniture,
fixtures or other personal property involving in the case of any such contract a
minimum annual payment obligation or claim of the respective Group Company in
excess of EUR 100,000;

(vii)
agreements providing for the purchase or sale of fixed assets with a value of
EUR 100,000 or more;

(viii)
any guarantees, suretyships (Bürgschaften), letters of comfort
(Patronatserklärungen), indemnification obligations
(Freistellungsverpflichtungen), assumption of debt (Schuldübernahme), or any
similar commitment with respect to, the liabilities or indebtedness of another
Group Company or any third party;

(ix)
(A) any joint venture contract, partnership- or shareholder agreement, (B) any
contract that involves a sharing of revenues, profits, cash flows, expenses or
losses with another Group Company or any third party or (C) any contract that
involves the payment of royalties to another Group Company or any third party in
excess of EUR 100,000 per annum;

(x)
agreements that limit or purport to limit the freedom of any Group Company to
compete in any line of business, with any third party, in any geographic area or
during any period of time;

(xi)
agreements which provide for any of the following in connection with any change
of control of any Group Company: (a) any consent requirement, (b) the
termination or modification of the agreement or a right of the other party to
terminate, modify or renegotiate the agreement, (c) any option or similar


Page 38 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



right of the other party or (d) any other disadvantage for any Group Company,
including any acceleration of any payment to, or right of, any third party;
(xii)
any in-license agreement or out-license agreements with third parties;

(xiii)
agreements with sales representatives (Handelsvertreter), distributors
(Eigenhändler), commission agents (Kommissionäre) and other sales
representatives or consultancy agreements;

(xiv)
agreements or commitments not made in the ordinary course of business; and

(xv)
any other agreements providing for a minimum annual payment obligation or claim
of the respective Group Company in excess of EUR 100,000.

(b)
True and complete copies of all Material Contracts have been delivered to the
Purchaser prior to the Signing Date. All Material Contracts are in full force
and effect (and to the Sellers' Knowledge comply with applicable law and
regulation and all conditions precedent provided for their effectiveness have
been satisfied). No notice of termination has been received by any Group Company
with respect to any Material Contract, and, except as disclosed in
Schedule 7.17(a), none of the other parties to any Material Agreement has
indicated to a Seller or any Group Company that it intends to terminate a
Material Contract or terminate or reduce its business dealings with any Group
Company. Neither any Group Company nor, to Sellers’ Knowledge, any other party
to any Material Contract is in default or breach under any such agreement.
Neither the execution of this Agreement nor the consummation of the transactions
contemplated hereby will constitute a breach or default under, or result in the
termination or modification of, any Material Contract.

7.18
Assets

(a)
Each Group Company is the beneficial owner of all (fixed and current) assets
which are reflected in the Accounts (except for assets which have been disposed
of in the ordinary course of business since the relevant balance sheet date).
Except (i) for customary retentions of title and (ii) as set forth in
Schedule 7.18(a) such assets are free and clear of any liens, encumbrances or
rights of third parties.

(b)
Except for customary retentions of title, the Group Companies have good title
to, or valid leasehold interests or licenses in, and have fully available, all
assets (whether real, personal, tangible or intangible) required by them in
order to carry on their businesses as currently conducted.

(c)
All trade accounts receivable of the Group Companies reflected in the Accounts
have arisen from sales or services made in the ordinary course of business,
consistent with past practice.

7.19
Disclosure

No document or other information provided by the Sellers or any Group Company to
the Purchaser (in the Electronic Data Room or otherwise) is misleading and no

Page 39 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



document or other information has been omitted to be provided in the Electronic
Data Room which a prudent businessman could have reasonably expected to be
provided in view of the Transaction.
7.20
Due Inquiry

The Purchaser acknowledges that the Seller 2 and Seller 3 have not independently
examined or verified the underlying facts, matters, circumstances or statements
made in such Sellers' Guarantees, except to the extent they relate to such
respective Seller, and that nothing in this Agreement shall imply a duty of
Seller 2 and Seller 3 to make specific or other inquiries or searches of
whatever nature, and that the lack of such examinations or verifications of
Seller 2 and Seller 3 shall, as such, in no event be regarded as acting in a
fraudulent manner (keine Arglist aufgrund Angaben ins Blaue hinein aufgrund
unterbliebener Untersuchungen oder Überprüfungen der Verkäufer).
8.
REMEDIES AND LIMITATIONS OF LIABILITY

8.1
Exhaustive Provisions

Except for mandatory law requiring otherwise, in particular Sections 123 and 276
para. 3 BGB, and except as otherwise expressly provided in this Agreement: (a)
the provisions set forth in this Clause 8 shall apply instead and to the
exclusion of any and all remedies that would otherwise be available to the
Purchaser under statutory law in the event of any breach of the Sellers’
Guarantees or, if explicitly referred thereto, any breach or non-fulfilment of
any other obligation, covenant or undertaking of the Sellers arising from or
relating to this Agreement; and (b) any further liability of the Sellers, their
Affiliates and their representatives, employees, directors, agents, officers or
advisers and any differing or further rights or claims of the Purchaser other
than explicitly provided for in this Agreement, irrespective of their nature or
legal basis, are hereby expressly excluded and waived, including any right to
rescind (anfechten) or to withdraw (zurücktreten) from this Agreement or to
require on whatever legal basis the winding up of the Transactions
(Rückabwicklung des Vertrages gleich auf welcher Rechtsgrundlage, z.B. aufgrund
großen Schadensersatzes/Schadensersatzes statt der Leistung), to claim
remediation (Nacherfüllung), to reduce (mindern) the Purchase Price payable
under this Agreement and/or to claim damages (Schadensersatz) or reimbursement
of frustrated expenditure (Ersatz vergeblicher Aufwendungen). The foregoing
shall apply in particular, without limitation, to any rights and claims arising
from or in connection with (i) defects in quality or title (Sach- oder
Rechtsmängel) pursuant to Sections 437 to 441 BGB, (ii) incorrectness of any of
the Sellers’ Guarantees or other guarantees, warranties, indemnities or similar
undertakings, (iii) breach of any contractual or pre-contractual obligation
(culpa in contrahendo), including claims pursuant to Sections 241 para. 2, 311
para. 2 and para. 3 BGB or ancillary obligations (Nebenpflichten) including
claims pursuant to Section 280 BGB, (iv) tort, (v) interference with the
contractual basis pursuant to Section 313 BGB (Störung der Geschäftsgrundlage).
Reference is made to Clause 8.8(b).
8.2
Scope of Remedies

In the event of any breach or non-fulfilment by any Seller of a Sellers’
Guarantee pursuant to Clause 7 or a breach or non-fulfilment of any other
obligation, covenant

Page 40 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



or undertaking of the Sellers arising from or in connection with this Agreement
other than those set forth in Clause 9 (Tax) for which the provisions contained
in Clause 9 (Tax) shall apply (each a Sellers’ Breach), the Sellers shall put
the Purchaser or, at the Purchaser’s election, the relevant Group Company, into
the position it would have been in had the Sellers' Breach not occurred
(Naturalrestitution). If and to the extent such remediation in kind
(Naturalrestitution) (a) has not been effected by the Sellers within a period of
thirty (30) Business Days after the receipt of a Breach Notice, (b) is
impossible, or (c) is refused in writing by the Sellers, then the Purchaser
shall be entitled to request from the Sellers compensation in cash
(Schadenersatz in Geld) for any losses incurred by the Purchaser or any Group
Company, provided, however, that such losses shall be determined by using the
legal principles of calculation of damages, mitigation of damages and
off-setting of losses by advantages (Schadensberechnung, Schadensminderung,
Vorteilsausgleich) pursuant to Sections 249 et seq. BGB. Losses shall, however,
not include any internal administration and overhead costs. Notwithstanding
anything to the contrary in this Agreement, Sellers shall not be liable for a
failure of the Company to achieve future profits or other financial figures
anticipated by Purchaser when entering into this Transaction, and any arguments
that the Total Purchase Price was calculated upon incorrect assumptions shall be
explicitly excluded, except in the case of fraud (Arglist) or intentional
misrepresentation.
8.3
Notification of Sellers; Third-party Claim Procedure

(e)
In the event of an actual or potential breach of a Sellers' Guarantee, the
Purchaser shall, as soon as reasonably possible and in no event later than
twenty (20) Business Days following the discovery of such facts and
circumstances, notify the Sellers of such alleged breach in writing, describing
the potential claim in reasonable detail and, to the extent practical, state the
estimated amount of such claim and give the Seller the opportunity to remedy the
breach within the period of time indicated in Clause 8.2. In the event that in
connection with an actual or alleged breach of a Sellers' Guarantee any claim or
demand of a third party, including the threatening of measures by authorities is
asserted against the Purchaser or a Group Company (each a Third-party Claim),
the Purchaser shall

(i)
make available to the Sellers a copy of the Third-party Claim or demand and of
all time-sensitive documents and provide all information reasonably required to
investigate it, and

(ii)
give the respective Seller reasonable opportunity to comment or discuss with the
Purchaser any measures which the respective Seller proposes to take or omit
against such claim. The Purchaser shall have the right to defend the claim by
all appropriate proceedings, but must not admit any liability without the prior
consent of the respective Seller (not to be unreasonably withheld).

In particular, the Purchaser shall be entitled to
(iii)
lead all negotiations and correspondence with the third party,


Page 41 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(iv)
appoint and instruct legal counsel to act for and on behalf of the Company or
any of the Subsidiaries,

provided that Purchaser shall consult with the respective Seller in good faith
about any such measures, and any decision about litigating or settling the
claim, or about mitigating the damage occurring shall be preceded by good faith
discussions with the respective Seller, with the Purchaser having due regard to
the concerns of the respective Seller.
(f)
The Purchaser undertakes not to, and to cause any of the Group Companies not to
settle a claim or permit any such acknowledgement or settlement without the
respective Seller’s prior written consent (such consent not to be unreasonably
withheld) to the extent that such claims may result in a liability of the
respective Seller under this Agreement. The Purchaser undertakes to, and to
cause, if applicable, any of the Group Companies to reasonably cooperate with
the respective Seller in the defence of any third party claim, provide the
respective Seller and its representatives (including, for the avoidance of
doubt, its advisors) during normal business hours and after reasonable advance
notice with access to all relevant business records and documents of the Group
Companies. To the extent it turns out that a Seller is in breach of a Sellers’
Guaranty, all costs and expenses incurred by the respective Seller in defending
such claim shall be borne by the Sellers. If it turns out that the Seller was
not in breach, any external costs and expenses reasonably incurred by such
Seller in connection with the defence (e.g. advisors’ fees) shall be borne by
the Purchaser.

(g)
The failure of the Purchaser to fully comply with its obligations under this
Clause 8.3 shall release the respective Seller from its respective obligations
under Clause 7 and Clause 8 but only to the extent the Sellers’ liability
increased as a result of such failure (cf. Clause 8.4(a)).

8.4
Exclusion of Remedies

The Sellers shall not be liable, and the Purchaser shall not be entitled to
bring any respective claim under or in connection with this Agreement, if and to
the extent that
(d)
the claim results from a failure of the Purchaser, its Affiliates or (after
Closing) of the Group Companies to mitigate damages pursuant to
Section 254 para. 1 and para. 2 BGB; or

(e)
with respect to a breach of a Sellers’ Gurantee, the underlying facts or
circumstances on which the liability or the claim is based were positively known
by the Purchaser or its Affiliates as of the Signing Date, whereby such
knowledge shall include – by definition but without limitation – any facts
Fairly Disclosed; or

(f)
the matter to which the claim relates has specifically been taken into account
by way of a liability (Verbindlichkeit), reserve (Rückstellung), or depreciation
(Abschreibung), or exceptional depreciation (außerplanmäßige Abschreibung), or
depreciation to reflect lower market values (Abschreibung auf den niedrigsten
beizulegenden Wert) in the Accounts; or


Page 42 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(g)
the amount of such claim is recovered from third parties (including under
existing insurance policies); or

(h)
the matter to which the claim relates resulted from an action carried out (i)
with the prior written consent of the Purchaser, or (ii) by any of the Group
Companies following the Closing.

8.5
Tax Reductions

To the extent any circumstances triggering an obligation or liability of any of
the Sellers under or in connection with this Agreement should lead to a reduced
Tax burden of any of the Group Companies in the period beginning on the
Effective Date, 00:00 hours or the Purchaser, any such obligation or liability
of the Sellers shall be reduced by an amount equal to such reduction provided
that the payment of any of the Sellers in fulfillment of their obligations or
liabilities does not trigger Taxes.
8.6
No Double Indemnification

To the extent any amount has actually been recovered from a Seller under any
Section of this Agreement or under statutory provisions, or to the extent that a
Seller has established a situation that would exist had a breach of the Sellers’
Guaranties under Clause 7 not occurred, any other claim with respect to the same
matter under any provision of this Agreement or any rule of law shall be
excluded. The same shall apply in respect of circumstances and amounts which led
to a reduction of the Purchase Price.
8.7
De Minimis, Threshold

(c)
The Purchaser shall only be entitled to any claims for a breach of Sellers’
Guaranties under Clause 7 if and to the extent (i) each individual claim against
the respective Seller exceeds an amount of EUR 176,787.77 (in words: Euro
onehundred seventysixthousand sevenhundred eightyseven and seventyseven Cents)
(USD 200,000 converted at the EUR/USD exchange rate published by the European
Central Bank as of one day prior to the Signing Date (8:00 pm) into Euro) (the
De Minimis Amount, provided that claims resulting from Sellers' Breaches of the
same or a similar source (Serienschäden) shall be aggregated in order to
determine whether the De Minimis Amount is reached)) and (ii) the aggregate
amount of all individual claims of the Purchaser against the respective Seller
which exceed the De Minimis Amount exceeds an amount of EUR 883,938.83 (in
words: Euro eighthundred eightythreethousand ninehundred thirtyeight and
eightythree Cents) (USD 1,000,000 converted at the EUR/USD exchange rate
published by the European Central Bank as of one day prior to the Signing Date
(8:00 pm) into Euro) (the Threshold). In case the De Minimis Amount and the
Threshold are exceeded, the Purchaser can claim the entire amount, not only the
excess amount exceeding the Threshold (Freigrenze).

(d)
The De Minimis Amount and the Threshold shall not apply to the Exempt Claims.

8.8
Liability Cap, Exempt Claims


Page 43 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(a)
The Sellers’ aggregate liability for breaches of the Sellers' Guarantees shall
be limited to an amount of EUR 17,678,776.63 (in words: Euro seventeen million
sixhundredseventyeightthousand sevenhundred seventysix and sixtythree Cents)
(USD 20,000,000 converted at the EUR/USD exchange rate published by the European
Central Bank as of one day prior to the Signing Date (8:00 pm) into Euro) (the
Liability Cap). The Liability Cap does not apply to liability for breaches of
the Sellers' Guarantees set forth in Clause 7.2, 7.3, 7.4 and 7.5. For the
avoidance of doubt the Liability Cap neither applies to other Purchaser claims,
including (i) any specific performance claims for transfer of title to the Sold
Shares (Erfüllungsansprüche), (ii) any and all claims under Clause 9 and Clause
11 (except for Clause 11.3(f)) and (iii) claims arising pursuant to lit. (b)
(all claims to which the Liability Cap does not apply collectively, the Exempt
Claims); provided, however, that the aggregate liability of the Sellers for any
and all claims under this Agreement including, for the avoidance of doubt,
distributions from the Escrow Account, shall in no event exceed the amount of
the Total Purchase Price.

(b)
In the event of willful deceit (arglistige Täuschung) or other willful actions
(Vorsatz) of a Seller, the limitations on liability contained in Clauses 8.7 and
8.8(a) and the benefit of pro rata liability (Teilschuldnerschaft) shall not
apply to such Seller. For the avoidance of doubt, a willful deceit (arglistige
Täuschung) or other willful actions (Vorsatz) of a Seller, shall not be imputed
to the other Sellers. Willful deceit (arglistige Täuschung) or other willful
actions (Vorsatz) of persons assisting a Seller in the performance of its
contractual obligations (Erfüllungsgehilfen) pursuant to Section 278 BGB or of
an advisor shall only be imputed to that Seller who actually involved such
assisting person or advisor, but not generally to other or all Sellers, except
where such assisting person or advisor was involved for several or all Sellers
(e.g. an advisor who represented several or all Sellers).

8.9
Conduct of Purchaser’s Claims

(d)
If the Sellers are individually liable towards the Purchaser (Einzelschuldner)
as provided in Clause 16.2, the Purchaser shall not assert such claim against
the Escrow Account.

(e)
If the Sellers are liable towards the Purchaser on a pro rata basis
(Teilschuldner), the Purchaser is entitled to, at Purchaser’s choice, assert
such claim against the Escrow Account and/or the Sellers; provided, however,
that the Purchaser shall assert any such claim that is subject to the Liability
Cap against the Escrow Account to the extent the Escrow Account is still funded,
notwithstanding the Purchaser’s right to claim the remaining difference from the
Sellers. If such claim against the Escrow Account is not timely satisfied, the
Purchaser shall remain entitled to claim the full amount from the Sellers.

(f)
For the avoidance of doubt, if and to the extent an Exempt Claim for which the
Sellers are liable on a pro rata basis (Teilschuldner) is asserted by the
Purchaser against the Escrow Account, any payment from the Escrow Account to the
Purchaser in performance of such claim shall not reduce the Liability Cap.


Page 44 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



8.10
Time Limitation

Any claims of the Purchaser under and in connection with this Agreement shall
become time-barred (verjährt) as follows:
(c)
any claims under Clause 9 are exclusively governed by Clause 9.6(b);

(d)
any other Exempt Claims shall become time-barred 60 months after the Closing
Date;

(e)
any other claims shall become time-barred 24 months after the Closing Date; and

(f)
any claims arising as a result of intentional breaches (Vorsatz) within the
meaning of Section 202 BGB or fraud (Arglist) shall become time-barred upon
expiry of the statutory time limitation period.

Section 203 BGB shall apply.
9.
TAX

9.1
Tax Warranties

Each Seller as an individual obligor (Teilschuldner) hereby guarantees to the
Purchaser on a pro rata basis pursuant to each Seller’s Pro Rata Share in
accordance with Clause 16.2, subject to the disclosures in this Agreement, in
the form of an independent guarantee in accordance with Section 311 BGB
(selbstständiges Garantieversprechen) that the statements set forth in
Clause 9.1(a) through 9.1(i) (the Tax Guarantees) are true as of the Signing
Date or such other dates as explicitly provided for therein; Clauses 7.1(f) and
8.4 apply mutatis mutandis to this Clause 9.1. For the avoidance of doubt, the
Purchaser cannot claim for damages under this Clause 9.1 with respect to Taxes
that would have become payable in case the Tax Guarantee had been true.
(h)
As of the Signing Date, the Group Companies have timely and duly (formell
ordnungsgemäß) submitted all Tax Returns that are due to be filed and all other
legally necessary declarations to the Tax Authorities in accordance with all
statutes and directives, fully and truthfully completed;

(i)
As of the Signing Date the Group Companies have in each case paid, or withheld
and paid over all Taxes that are due;

(j)
No Group Company is involved in any Tax audit or investigation and no Group
Company has received any written notification that any Tax Authority intends to
conduct a Tax audit or investigation of the respective Group Company;

(k)
No Group Company is a party to a Tax court proceeding, and no Tax court
proceeding with regard to a Group Company has been formally announced;

(l)
No claim has ever been made in writing by an authority in a jurisdiction where a
Group Company does not file Tax Returns that it is or may be subject to Tax in
that jurisdiction;


Page 45 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(m)
As of the Signing Date, all Tax related documents (including electronically
stored data), which are under any Tax law required to be available at a company,
including but not limited to all transfer pricing and related parties’
transaction documentation, such as documentation pursuant to Section 90 (3) of
the German Tax Code (Abgabenordnung) or similar foreign law provisions, are or
will be available at all Group Companies in a manner as required under, and in
full compliance with, the applicable Tax laws; for the avoidance of doubt,
transfer pricing and related parties’ transaction documentation that is to be
prepared on request of the Tax Authorities has been prepared only if and to the
extent the competent Tax Authority has actually requested the preparation
thereof;

(n)
None of the Group Companies has received or applied for in writing any written
ruling from any Tax Authority (including a binding ruling (verbindliche
Auskunft) under German law or a similar ruling under any other applicable law)
for Taxes relating to periods after the Effective Date or has entered into any
written and legally binding agreement relating to Tax with any Tax Authority
with effect for periods starting after the Effective Date;

(o)
None of the Group Companies has been involved in any scheme, arrangement,
transaction or series of transactions that would have been aimed from the
perspective of the respective Group Company for the evasion of Tax as main
purpose;

(p)
Between the Effective Date and (including) the Closing Date, none of the Group
Companies (i) has made or will make any hidden profit distribution (verdeckte
Gewinnausschüttung) and (ii) has performed or refrained from any act prior to
and including the Closing Date which or the omission of which triggers a hidden
profit distribution to or for the benefit of the Sellers for the period
following the Closing Date. Deviating from Clause 9.1 first sentence,
Clause 9.2(a) last sentence shall apply mutatis mutandis.

9.2
Tax Indemnification

(h)
Each Seller as an individual obligor (Teilschuldner) in accordance with Clause
16.2 shall pay to the Purchaser or, upon request of the Purchaser, the relevant
Group Company, on a pro rata basis pursuant to each Seller's Pro Rata Share an
amount equal to any Pre-Effective Date Taxes (the Tax Indemnification Claim).
Pre-Effective Date Taxes shall mean (i) any Taxes which are imposed on any of
the Group Companies by any Tax Authority relating to the Sellers’ Periods.
Sellers’ Period shall mean the taxable periods (Veranlagungs- bzw.
Erhebungszeiträume) ending on or before the day preceding the Effective Date,
24:00 hours and (ii) with respect to a taxable period beginning before and
ending after the day preceding the Effective Date, 24:00 hours (the Straddle
Period), that portion of such taxable period ending on the day preceding the
Effective Date, 24:00 hours.

For purposes of this Clause 9, in the case of any Straddle Period, the amount of
Taxes to be allocated to the Sellers’ Period shall be determined in accordance
with the following “as-if assessment” and shall be equal to:
(i)
In case of Taxes that are assessed on an annual basis and are not based upon or
related to income, such portion shall be deemed to be the amount of such Tax for
the entire Tax assessment period multiplied by a fraction, the


Page 46 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



numerator of which is the number of days in the Tax assessment period ending on
the day preceding the Effective Date, 24:00 hours and denominator of which is
the number of days in the entire Tax assessment period.
(ii)
In case of any Taxes based on or related to income or turnover such portion
shall be deemed equal to the amount that would be payable if the relevant Tax
period ended on the day preceding the Effective Date, 24:00 hours.

(iii)
In case of any other Taxes, the entire Tax, if and to the extent the matter of
facts (Steuertatbestand) of the respective Tax has been completely fulfilled in
the period ending on the day preceding the Effective Date, 24.00 hours, or nil,
if not.

Deviating from sentence 1 with respect to Taxes which can be credited in favor
of any of the Sellers or any Related Party the Sellers shall be liable for the
Tax Indemnification Claim in accordance with the ratio between the fractional
amounts of the respective Tax each Seller or a Related Party of the respective
Seller ís entitled to a Tax credit.
(i)
The Purchaser shall not be entitled to a Tax Indemnification Claim if and to the
extent that the Pre-Effective Date Taxes

(xv)
have been paid prior to the Effective Date; or

(xvi)
a Group Company (x) has recovered the respective Pre-Effective Date Taxes from a
third party (including any insurance policies) or (y) has a corresponding claim
for repayment, reimbursement or indemnification with respect to any
Pre-Effective Date Taxes from a third party (including any insurance policies)
and has not used reasonable efforts to collect such claim from a third party.
The recovered or recoverable amount pursuant to the preceding sentence shall be
calculated as the gross amount recovered or recoverable from a third party less
any Taxes and expenses actually incurred by the respective Group Company in
connection with the recovered or recoverable amount; provided the Sellers have
fully paid the amount of the respective indemnifiable Tax, the Purchaser will
procure that the relevant Group Company will, upon request of the Sellers,
assign any claims for recovery from any third party to the Sellers; or

(xvii)
arise from (i) any change in accounting and taxation principles or practice of
the Purchaser or any of the Group Companies (including methods or preparing or
submitting Tax Returns) for the period until the Effective Date introduced after
the Closing Date, or (ii) any merger or similar reorganization having
retroactive effect for the Sellers’ Period involving any Group Company and
implemented after the Closing Date; sentence 1 of this Section (iii) shall not
apply if and to the extent the relevant act (i) was legally required under
mandatory law or its interpretation by the Tax Authorities, or (ii) has been
taken at the request of the Sellers; or

(xviii)
result from or are increased by a breach by the Purchaser of its obligations
under Clause 9.4 (Filing of Tax Returns) and Clause 9.5 (Cooperation in Tax
Matters); or


Page 47 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(xix)
have been taken into account in the Accounts as a liability (Verbindlichkeit)
for Taxes or provision (Rückstellung) for Tax liabilities, even if part of other
liabilities, or provisions, to the extent these liabilities for Taxes and
provisions for Tax liabilities are listed in Schedule 9.2(b)(v); for the
avoidance of doubt, a liability or provision pursuant to the preceding sentence
shall not reduce a Tax Indemnification Claim if and to the extent the amount of
any such liability or provision has been paid to the Sellers pursuant to
Clause 9.3(d); or

(xx)
the Pre-Effective Date Taxes can or could have been avoided by offsetting
taxable profits against Tax losses (in particular in form of Tax loss carrybacks
or Tax loss carryforwards); for the avoidance of doubt, any consumption or
reduction of a Tax loss directly or indirectly caused by the Purchaser or –
after the Effective Date – by any of the Group Companies shall be disregarded
for the purpose of the existence of such offsetting opportunity ("as if
calculation"); or

(xxi)
the Purchaser or any of its Affiliates or any of the Group Companies obtains a
benefit in respect of Taxes within five (5) years after the Effective Date (the
Tax Benefit), including but not limited to benefits resulting from the
lengthening of any amortisation or depreciation periods, higher depreciation
allowances, a step-up in the Tax basis of assets or the non-recognition of
liabilities or provisions (Phasenverschiebung) as the result of an adjustment or
payment giving rise to a Tax Indemnification Claim. Tax Benefits arising after
the Effective Date shall be accounted for at their net present value. The net
present value is determined by applying a discount factor of four (4) % and the
applicable tax rate at the moment of the Tax Benefit.

Any Tax Indemnification Claim shall become due and payable on the later of
(i) twenty (20) Business Days after the Purchaser has notified the Sellers in
writing about the payment obligation (attaching a copy of the relevant Tax
assessment notice or other payment notice of the Tax Authority, where
applicable) and (ii) five (5) Business Days before such Taxes are due and
payable to the relevant Tax Authority. The Sellers are entitled to make the
indemnification payment directly to the bank account of the Tax Authority, if
they inform the Purchaser thereof without undue delay. On request and at the
expense of the Sellers the Purchaser shall procure that the respective Group
Company makes its best efforts to achieve a deferred payment date, in particular
but not limited to the application for a suspension of enforcement of tax
payment obligation (Aussetzung der Vollziehung). If the Tax for which an
indemnification payment has been made is subsequently reduced, the difference
between the higher indemnification payment and the lower Tax amount shall be
reimbursed by the Purchaser to the Sellers (on a pro rata basis pursuant to each
Seller's Pro Rata Share), including all interests related thereto.
Clauses 9.3(b) and 9.3(c) shall apply mutatis mutandis to the existence of any
over-indemnification and the reimbursement obligation of the Purchaser.
9.3
Tax Refunds

(i)
After the Closing Date, the Purchaser undertakes to pay to the Sellers (on a pro
rata basis pursuant to each Seller’s Pro Rata Share) any refund of Pre-Effective
Date Taxes relating to the Group Companies and received by the Purchaser or any
of the Group Companies after the Effective Date (including, for the avoidance of


Page 48 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



doubt, resulting from a change of law after the Closing Date with retroactive
effect for the Sellers’ Period) by receipt of cash payment, set-off or deduction
but only if and to the extent that such refund of Taxes has not already been
taken into account in the Accounts as an asset, except to the extent such
refunds have reduced an otherwise payable indemnity amount or claim provided for
under this Agreement (the Tax Refund).
(j)
The Purchaser shall, and shall procure (steht dafür ein) that the Group
Companies will notify the Sellers within twelve (12) Business Days of any Tax
Refund. The Sellers are entitled to appoint a certified accounting firm, tax
advisory firm or law firm – at their own expense – to have the fulfilment of the
Purchaser’s duties under this Clause 9.3 reviewed. Clause 9.5 shall apply
mutatis mutandis to such review.

(k)
Any Tax Refund shall be payable to the Sellers (on a pro rata basis pursuant to
each Seller’s Pro Rata Share) within five (5) Business Days after actual receipt
of such Tax Refund (including by way of set-off or deduction).

(l)
The Purchaser undertakes to pay to the Sellers (on a pro rata basis pursuant to
each Seller’s Pro Rata Share) any surplus of provisions for Taxes
(Steuerrückstellungen) or liabilities for Taxes (sonstige Verbindlichkeiten aus
Steuern) which are in each case recorded in the Accounts, to the extent the
amount of liabilities for Pre-Effective Date Taxes falls short of the amount of
the provisions for Taxes or the amount of the liabilities for Taxes which are
recorded in the Accounts and to the extent these liabilities for Taxes and
provisions for Tax liabilities are listed in Schedule 9.2(b)(v). Any amount to
be paid by the Purchaser under this Clause 9.3(d) shall be due and payable
within fifteen (15) Business Days after receipt of all Tax assessment notices
for the Seller Period. The Purchaser shall notify the Seller in writing and
without undue delay of any relevant decision by the Tax Authority resulting in a
claim under this lit (d). If a payment has been made pursuant to this
Clause 9.3(d) and the liabilities for Pre-Effective Date Taxes are subsequently
increased, the difference shall be reimbursed by the Sellers (on a pro rata
basis pursuant to each Seller's Pro Rata Share) to the Purchaser. For the
avoidance of doubt, this Clause 9.3(d) shall not apply if and to the exent the
liability or provision pursuant to the preceding sentence has reduced a Tax
Indemnification Claim pursuant to Clause 9.2(b)(v).

9.4
Filing of Tax Returns

(d)
Until the Closing Date, the Sellers shall procure (steht dafür ein) that (i) Tax
Returns of the Group Companies shall be prepared and filed in a timely manner
and in accordance with all applicable laws and past practice and (ii) all Taxes
payable under such Tax Returns are paid in a timely manner.

(e)
After the Closing Date, the Purchaser shall procure (steht dafür ein) that the
Group Companies prepare and file when due all Tax Returns in line with past
practice provided (i) no changes are required in order to comply with applicable
rules under mandatory law or its interpretation by the Tax Authorities and
(ii) no changes have been taken at the request of the Seller or to correct past
misbehavior. To the extent that a Tax Return relates in whole or in part to a
Pre-Effective Date Tax or to a Tax for which the Sellers may become liable under
Clause 7.5 or Clauses 11.4(a) to 11.4(d) the Purchaser shall submit a draft of
such Tax Return to the Sellers for review no later than thirty (30) Business
Days prior to the due date of such Tax Return. The


Page 49 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Purchaser shall procure (steht dafür ein) that the relevant Group Companies (i),
if and to the extent permitted by law, make any such amendments requested by the
Sellers and (ii) not submit any such Tax Return to any Tax Authority without the
prior consent of the Sellers, such consent not to be unreasonably withheld. For
the avoidance of doubt, this shall not prohibit the Purchaser and the Group
Companies from paying any Taxes as they fall due under law or by order of the
Tax Authorities. The Sellers shall be deemed to have given their consent to any
such Tax Return timely submitted to them for their review if the Sellers did not
provide any comment with respect to the relevant Tax Return to the Purchaser or
the relevant Group Company until five (5) Business Days prior to the due date of
the Tax Return.
(f)
After the Closing Date, the Purchaser shall procure (steht dafür ein) that the
Group Companies do not amend any Tax Return that has been filed by the relevant
Group Company prior to or on the Closing Date and which relates to a
Pre-Effective Date Tax or to a Tax for which the Sellers may become liable under
Clause 7.5 or Clauses 11.4(a) to 11.4(d) without the Seller’s prior written
consent (not to be unreasonably withheld) unless (i) such amendments are
required in order to comply with applicable rules under mandatory law, or its
interpretation by the Tax Authorities, or (ii) such amendments have been taken
at the request of the Seller or to correct past misbehavior.

9.5
Cooperation in Tax Matters

(i)
The Parties agree to fully cooperate with each other in connection with any Tax
matter affecting the Group Companies and relating to the Sellers’ Period or a
Tax for which the Sellers may become liable under Clause 7.5 or Clauses 11.4(a)
to 11.4(d), including the preparation and filing of any Tax Return, conduct of
any audit, investigation, dispute, appeal or similar proceeding or other
communication with any Tax authority. Such cooperation shall include, without
limitation, providing or making available all relevant books, records and
documentation and the assistance of officers and employees. Unless required
otherwise by law, the Purchaser shall notify in writing the Sellers without
undue delay (unverzüglich), but at the latest six (6) Business Days after the
Purchaser or any Group Company became aware of such event of any announcement
and commencement of any administrative and judicial proceeding relating to the
Sellers’ Period or a Tax for which the Sellers may become liable under
Clause 7.5 or Clauses 11.4(a) to 11.4(d) (collectively the Relevant Tax
Proceedings). The notification on the Relevant Tax Proceedings shall contain
copies of all documents received from a Tax Authority related to the respective
announcement or commencement of the Relevant Tax Proceedings. The Purchaser
shall procure (steht dafür ein) that the Sellers or a Tax counsel appointed by
it and bound to professional secrecy are given the opportunity to duly
participate in any audits by the Tax Authorities relating to the Sellers’
Period, in their preparation and any scheduled audit meetings and written
correspondence relating thereto, in each case at the Sellers’ own cost.

(j)
Purchaser shall procure that upon (i) request of at least one of the Sellers,
objections are filed and legal proceedings are instituted and conducted against
any assessment of Pre-Effective Date Taxes and that (ii) any such Tax
proceedings are conducted in accordance with the Sellers reasonable directions,
unless required otherwise by law,


Page 50 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



in each case at the expense of the Sellers (including at the request of the
Purchaser payments in advance required for such conduct).
9.6
Miscellaneous

(e)
If the Purchaser or the Sellers fail to comply in a material respect with any of
their obligations under Clause 9.4 and 9.5 or deny fulfillment of such
obligations (hereinafter the Failing Party), the respective other Party shall
not be liable under this Clause 9, unless and to the extent that the Failing
Party is able to demonstrate that the other party was not prejudiced in a
material manner in avoiding the respective Taxes as a result of such
non-compliance.

(f)
Claims of the Purchaser and the Sellers under this Clause 9 shall become
time-barred (verjährt) for each claim

(i)
in the case of claims relating to or depending on Taxes that are levied on the
basis of an assessment, (x) six (6) months after the date of the final,
non-appealable (formell und materiell bestandskräftig) assessment of the
respective Tax, or, (y) in case of Taxes to which the concept of final,
non-appealable (formell und materiell bestandskräftig) Taxes does not apply, six
(6) months after the date as of which an assessment concerning the respective
Taxes is time-barred; and

(ii)
in all other cases five (5) years after the Closing Date,

(iii)
but in case of claims of the Sellers with respect to which the Sellers are in
need of certain information, e.g. Tax assessment notices of the Group Companies,
being passed on to them by the Purchaser not earlier than six (6) months after
the date on which the Sellers have received the relevant information from the
Purchaser.

(g)
Any restrictions or limitations contained elsewhere in this Agreement (other
than in this Clause 9) shall not apply to any claims of the Purchaser pursuant
to this Clause 9 unless Clause 9 or the respective provision outside Clause 9
makes explicit reference to the claim of the Purchaser to be limited or
restricted by mentioning Clause 9 and, where applicable, the respective
subsection(s).

(h)
Each Seller's liability under this Clause 9 shall be limited to an amount equal
to 100% of each Seller's Pro Rata Share of the difference of (i) the Total
Purchase Price less (ii) the sum of the Assumed Change of Control Payments and
the Non-Assumed Change of Control Payments (such resulting amount the Liability
Cap Tax).

(i)
For the avoidance of doubt, the Sellers shall not be entitled to recharge any
amounts payable to either Purchaser or at Purchaser’s choice to the respective
Group Company under this Clause 9 to any of the Group Companies under any Tax
sharing agreement (if any).

(j)
Any claims, rights and obligations which relate to the obligation to pay or to
the actual payment of Taxes as well as Wage Taxes contained in Clause 11.4 shall
be subject to the provisions set forth in Clauses 9.6(b), 9.6(c), 9.6(d) and
9.6(e) which shall apply mutatis mutandis.


Page 51 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



9.7
No double Recovery

(c)
In case of Taxes or damages with respect to which the Purchaser can raise a
claim under this Clause 9 and a claim for a Sellers’ Breach or any other claim
under this Agreement, the Purchaser shall have exclusively the claim under this
Clause 9; Clause 8.6 applies mutatis mutandis to claims of the Purchaser under
this Clause 9.

(d)
For the avoidance of doubt, in the event that a fact or circumstance results in
a breach of any Tax Warranty listed in Clause 9.1 and simultaneously gives rise
to a Tax Indemnification Claim, the damage caused can only be claimed once and
the Tax Indemnification Claim shall prevail.

10.
PURCHASER'S AND PURCHASER’S GUARANTOR’S GUARANTEES

10.1
The Purchaser represents to the Sellers in the form of an independent guarantee
in accordance with Section 311 BGB (selbstständiges Garantieversprechen) that
the following statements are true as of the Signing Date and as of the Closing
Date:

(j)
The Purchaser is duly organized and validly existing under the laws of Bermuda.

(k)
The execution and performance of this Agreement by the Purchaser is within the
Purchaser's corporate powers, has been duly authorized by all necessary
corporate action on the part of the Purchaser, requires no approval or consent
by any governmental authority or other regulatory body and does not violate any
applicable law or decision by any court or governmental authority or other
regulatory body binding on the Purchaser and this Agreement constitutes a legal,
valid and binding obligation upon the Purchaser.

(l)
There is no lawsuit, investigation or proceeding pending (rechtshängig) or
threatened in writing against the Purchaser before any court, arbitrator or
governmental authority or other regulatory body which in any manner challenges
or seeks to prevent, alter or materially delay the Transaction.

(m)
No bankruptcy, insolvency or similar proceedings are pending and to the actual
knowledge of the Purchaser have been applied for in respect of the Purchaser
under any applicable law. To the actual knowledge of the Purchaser, no
circumstances exist which would require an application for any bankruptcy,
insolvency or similar proceedings nor do any circumstances exist according to
any applicable bankruptcy or insolvency laws which would justify the avoidance
of this Agreement.

10.2
The Purchaser’s Guarantor represents to the Sellers in the form of an
independent guarantee in accordance with Section 311 BGB (selbstständiges
Garantieversprechen) that the following statements are true as of the Signing
Date and as of the Closing Date:

(m)
The Purchaser’s Guarantor is duly organized and validly existing under the laws
of Delaware, United States of America.

(n)
The execution and performance of this Agreement by the Purchaser’s Guarantor is
within the Purchaser’s Guarantor’s corporate powers, has been


Page 52 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



duly authorized by all necessary corporate action on the part of the Purchaser’s
Guarantor, requires no approval or consent by any governmental authority or
other regulatory body and does not violate any applicable law or decision by any
court or governmental authority or other regulatory body binding on the
Purchaser’s Guarantor and this Agreement constitutes a legal, valid and binding
obligation upon the Purchaser’s Guarantor.
(o)
There is no lawsuit, investigation or proceeding pending (rechtshängig) or
threatened in writing against the Purchaser’s Guarantor before any court,
arbitrator or governmental authority or other regulatory body which in any
manner challenges or seeks to prevent, alter or materially delay the
Transaction.

(p)
No bankruptcy, insolvency or similar proceedings are pending and to the actual
knowledge of the Purchaser’s Guarantor have been applied for in respect of the
Purchaser’s Guarantor under any applicable law. To the actual knowledge of the
Purchaser’s Guarantor, no circumstances exist which would require an application
for any bankruptcy, insolvency or similar proceedings nor do any circumstances
exist according to any applicable bankruptcy or insolvency laws which would
justify the avoidance of this Agreement.

10.3
If, after the Closing Date, the management board of the Company asserts a claim
of the Company pursuant to Section 62 AktG against a Seller for repayment of
amounts paid out by the Company to that Seller in violation of Section 57 AktG,
the Purchaser shall hold such Seller harmless from such claim for repayment,
including any interest accrued thereon. It is the joint understanding of the
Parties that the sole purpose of this Clause 10.3 is to avoid “windfall profits”
of the Purchaser. For the avoidance of doubt, this Clause 10.3 shall not apply
to any claims asserted against a Seller by an insolvency administrator over the
assets of the Company. The Purchaser’s claims under Clause 9 and Clause 11.4 of
this Agreement shall remain unaffected and in cases of doubt prevail over this
Clause 10.3.

10.4
In the event of a breach of any guarantee, covenant or undertaking pursuant to
Clause 10.1 or Clause 10.2, the Purchaser and Purchaser's Guarantor shall
indemnify and hold harmless the Sellers from any damages incurred by the
Sellers. All claims of the Sellers arising under Clause 10.1 shall be
time-barred 24 months after the Closing Date. All claims of the Sellers arising
under Clause 10.3 shall be time-barred six (6) months after the respective claim
of the Company becoming time-barred, but at the latest five (5) years after the
Closing Date.

10.5
The Purchaser's Guarantor hereby unconditionally and irrevocably guarantees to
the Sellers by way of an independent and non-accessory guarantee pursuant to
Section 311 BGB (i) the complete and punctual payment of the Total Purchase
Price under this Agreement, and (ii) the full and punctual performance by the
Purchaser of any and all other obligations and undertakings of the Purchaser
under or in connection with this Agreement. The aggregate liability of the
Purchaser and the Purchaser’s Guarantor for any and all claims under this
Agreement shall in no event exceed the amount of the Total Purchase Price.


Page 53 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



11.
SELLERS’ COVENANTS AND INDEMNITIES

11.1
Conduct of Business prior to Closing

From the Signing Date until the occurrence of Closing (the Interim Period), each
of the Sellers (Einzelschuldner) shall – to the extent legally possible and
without a liability for a breach of this clause by any other Sellers - use best
reasonable efforts to cause the Group Companies to carry on the business in the
ordinary course consistent with past practice, including, for the avoidance of
doubt, for Tax purposes, and to cause them to
(q)
use best reasonable efforts to preserve intact their business organizations and
relationships with third parties and to keep available the services of their
present directors, officers and employees, and

(r)
maintain their capital expenditure and working capital on a normal level,
consistent with the requirements of its businesses, and

(s)
do not cause occurrence of events which may reasonably be expected to
constitute, individually or in the aggregate, a Material Adverse Effect, and

(t)
refrain from any open or hidden profit distribution (verdeckte
Gewinnausschüttungen).

11.2
Restricted Actions

Except as expressly required by this Agreement, during the Interim Period, each
of the Sellers (Einzelschuldner) shall – to the extent legally possible and
without a liability for a breach of this clause by any other Sellers - use best
reasonable efforts to cause the Group Companies to not take any of the following
actions without the prior written consent of the Purchaser (which consent shall
not be unreasonably withheld, delayed or conditioned) and unless required under
this Agreement, any Legal Requirements or final court decision:
(g)
any shareholders’ resolutions regarding

(xxii)
the amendment of the articles of association of a Group Company;

(xxiii)
the payment of dividends or other distributions by a Group Company;

(xxiv)
the issuance of, authorization to issue, securities, including but not limited
to convertible bonds (Wandelschuldverschreibungen), dividend bonds
(Gewinnschuldverschreibungen), participation rights (Genussrechte) and warrants
as well as the granting of stock options or other options or rights to acquire
shares in any of the Group Companies;

(xxv)
the repurchase (Erwerb eigener Anteile) or redemption (Einziehung) of any
shares;

(xxvi)
any transformation (Umwandlung) of the Company within the meaning of the German
Reorganization Act (Umwandlungsgesetz);


Page 54 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(xxvii)
the conclusion of any enterprise agreement (Unternehmensvertrag) within the
meaning of Sections 291 and 292 AktG;

(xxviii)
the transfer of all, or essentially all, assets;

(xxix)
the liquidation, dissolution or wind-down of any Group Company;

(h)
any acquisition, sale or encumbrance of (i) real estate (irrespective of the
value), (ii) any material intellectual property, (iii) or with a value in excess
of EUR 100,000.00 (in words: Euro one hundred thousand) any other asset or (iv)
of other businesses or enterprises or shareholdings, silent partnerships or
other capital contributions or participations in such other businesses or
enterprises;

(i)
any incurrence of long term or short term financial indebtedness and obligations
(and incurrence of any obligation to that effect) of any sort outside the
ordinary course of business consistent with past practice;

(j)
any sale, transfer or encumbrance (Belastung) of any shares;

(k)
any lay-off or other restructuring affecting a significant part of the workforce
of the Company;

(l)
any capital expenditure in excess of (i) EUR 100,000.00 (in words: Euro one
hundred thousand) in the individual case or (ii) of EUR 200,000.00 (in words:
Euro two hundred thousand) in the aggregate for expenditures of a similar kind;

(m)
any change in any method of accounting or accounting practice or policy by the
Group Company;

(n)
any entering into, termination of or amendment to any Material Contract (other
than non-material amendments in the ordinary course of business, consistent with
past practice), pension scheme, collective agreement, incentive scheme or
Related Party Agreement by or affecting a Group Company;

(o)
any Leakage except actions permitted according to Clause 7.5(b) and 7.5(c)(iv);

(p)
any reduction or material change of the existing insurance coverage of the Group
Companies and any omission to pay any premiums under the insurance policies when
due;

(q)
any entering into agreements or other transactions whose terms are not at arm's
length;

(r)
any action or omission of action that may give rise to an obligation of a Group
Company to repay state subsidies (Fördermittel);

(s)
any omission of action required to maintain or prosecute any Company Registered
IP Rights; and

(t)
entering into any agreement to take any of the actions set forth under
Clause 11.2(a) through 11.2(m).


Page 55 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



11.3
Other Post-Signing Actions and Undertakings

(k)
Prior to Closing, the Company and the Sellers, acting as shareholders in the
Company, shall use reasonable best efforts to enter into an amendment,
assumption and release agreement with each Beneficiary regarding the respective
Beneficiary’s Incentive Agreement substantially in the form as attached hereto
as Schedule 11.3(a) (each an Amendment, Assumption and Release Agreement)
according to which the Company, the Sellers, acting as Shareholders in the
Company, and the respective Beneficiary agree subject to the condition
subsequent that Closing does not occur that (i) the Incentive Agreements and any
current and future obligations of the Company in connection therewith will be
assumed by the Sellers with discharging effect (mit befreiender Wirkung) for the
Company, (ii) the rights of the Beneficiaries under the assumed Incentive
Agreements will be amended to the effect that the Beneficiaries will subject to
the consummation of the Transaction only be entitled to claim from the Sellers
the Assumed Change of Control Payments (less any Wage Taxes to be borne by the
relevant Beneficiary), (iii) the Beneficiaries will waive any and all current
and future claims out of and in connection with the Incentive Agreement against
the Company and the Purchaser and (iv) the Company will, limited to the
aggregate amount of CoCP Wage Taxes received from the Purchaser pursuant to
Clause 3.3(b)(iii) (and the salary owed to the respective Beneficiary for the
relevant period), pay the relevant Wage Taxes related to the Assumed Change of
Control Payments to the competent public authorities; provided, however, that
such reasonable best efforts shall not include the payment of any money to any
Beneficiary in excess of such respective Beneficiary's claims under the relevant
Incentive Agreements. The Parties are aware that prior to the Signing Date two
amendment, assumption and release agreements were signed with a wording slightly
different from, but with the same substance as the sample Amendment Assumption
and Release Agreement attached as Schedule 11.3(a) hereto. The Parties hereby
clarify that such signed amendment, assumption and release agreements shall be
construed in the same way, and qualify as, the Amendment, Assumption and Release
Agreement.

(l)
Prior to the Closing, Seller 1 shall enter into a termination agreement (the
Termination Agreement) with the Company regarding the Seller 1 Upstream Loans,
according to which the Company and Seller 1 agree subject only to receipt by the
Company of the Seller 1 Upstream Loan Amount as set forth in Clause 3.3(b)(vii)
that (i) the Seller 1 Upstream Loans will be abrogated and (ii) the Sellers will
waive any and all current and future claims out of and in connection with the
Seller 1 Upstream Loans against the Company and the Purchaser.

(m)
Each Seller (Einzelschuldner) shall, to the extent known to such Seller, inform
and Seller 1 shall procure that the Company, to the extent known to the Company,
informs the Purchaser without any undue delay about the occurrence of a Material
Adverse Effect, describing the facts and circumstances resulting in or
constituting the Material Adverse Effect in reasonable detail.

(n)
Each Seller (Einzelschuldner) shall inform the Purchaser without any undue delay
about any event contemplated in Clause 5.4(b).

(o)
Each Seller (Einzelschuldner) shall, to the extent legally permissible, procure
that the Purchaser has access to all employment and services agreements of any
Group


Page 56 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



Company and at Purchaser’s choice can participate in reasonable customer visits
of the Company with the Company’s top five customers.
(p)
The Sellers shall provide the Purchaser with updated disclosure schedules to the
extent such disclosure would be required if the Sellers’ Guarantee pursuant to
Clause 7 were given as of the Closing Date. In the event of a breach of this
Clause 11.3(f) the limitations pursuant to Clause 8.7 and Clause 8.8 shall
apply.

11.4
Sellers’ Indemnities

(k)
The Sellers, acting as shareholders in the Company, shall (irrespective of
knowledge of the Purchaser of potential claims but in accordance with Clause
16.2) indemnify and hold harmless (freistellen) (i) the Group Companies (by way
of genuine contract for the benefit of a third party (echter Vertrag zugunsten
Dritter) in terms of Section 328 BGB, such that each of the Group Companies
shall have an immediate and direct claim for reimbursement pursuant to this
Clause 11.4(a) against the Sellers) and (ii) the Purchaser (in each case of (i)
and (ii) without, for the avoidance of doubt, any recourse of the Sellers
against the Group Companies and Purchaser) from and against any and all
disadvantages, obligations and liabilities, including, for the avoidance of
doubt, with regard to Wage Taxes and other Taxes, resulting from and/or arising
in connection with the Incentive Agreements, the Amendment, Assumption and
Release Agreements, the Assumed Change of Control Payments as well as the
Non-Assumed Change of Control Payments and the indemnity pursuant to this
Clause 11.4(a).

For the avoidance of doubt, the Parties clarify that
(i)
the mere payment by the Purchaser of the aggregate amount of the Assumed Change
of Control Payments and of the aggregate amount of the Non-Assumed Change of
Control Payments as set forth in Clause 3.3(b)(i) and Clause 3.3(b)(ii) is owed
as part of the Total Purchase Price vis-à-vis the Sellers;

(ii)
the payment by the Purchaser of the aggregate amount of the Non-Assumed Change
of Control Payments (including, for the avoidance of doubt, the aggregate amount
of related CoCP Wage Taxes) to the Company shall be made on behalf of the
Sellers and in fulfilment of the Sellers' obligations under this Clause 11.4(a);
and

(iii)
(A) the usage or forfeiture of Tax losses and/or Tax loss carryforwards and
(B) Taxes which would have become payable in case the event triggering the
indemnity under this Clause 11.4(a) had not occurred do not qualify as
disadvantage, obligation or liability with regard to Taxes.

With respect to Taxes Clause 9.2(a) last sentence, Clause 9.2(b) second last
sentence and last sentence (including the applicability of Clause 9.6(b)) and
Clause 9.6(a) shall apply mutatis mutandis to claims under this Clause 11.4(a).
(l)
Seller 1 and Seller 2 shall jointly and severally (Gesamtschuldner), and
Seller 3 shall on a pro rata basis (Teilschuldner), in each case acting as
shareholders in the Company, (in each case irrespective of knowledge of the
Purchaser of potential


Page 57 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



claims) indemnify and hold harmless (freistellen) the Group Companies and the
Purchaser from and against any and all disadvantages, obligations and
liabilities, including, for the avoidance of doubt, with regard to Taxes,
resulting from and/or arising in connection with the law suit listed in
Schedule 11.4(b), if and to the extent such disadvantages, obligations and
liabilities exceed an amount of USD 1,000,000 (in words: US Dollar one million).
With respect to Taxes Clause 9.2(a) last sentence, Clause 9.2(b) second last
sentence and last sentence (including the applicability of Clause 9.6(b)) and
Clause 9.6(a) shall apply mutatis mutandis to claims under this Clause 11.4(b).
For the avoidance of doubt, the Parties clarify that (A) the usage or forfeiture
of Tax losses and/or Tax loss carryforwards and (B) Taxes which would have
become payable in case the event triggering the indemnity under this
Clause 11.4(b) had not occured do not qualify as disadvantage, obligation or
liability with regard to Taxes.
(m)
The Sellers, acting as shareholders in the Company, shall (irrespective of
knowledge of the Purchaser of potential claims but in accordance with Clause
16.2) indemnify and hold harmless (freistellen) (i) the Group Companies (by way
of genuine contract for the benefit of a third party (echter Vertrag zugunsten
Dritter) in terms of Section 328 BGB, such that each of the Group Companies
shall have a direct claim for reimbursement pursuant to this Clause 11.4(c)
against the Sellers) and (ii) the Purchaser (in each case of (i) and (ii)
without, for the avoidance of doubt, any recourse of the Sellers against the
Group Companies and Purchaser) from and against any and all disadvantages,
obligations and liabilities, including, for the avoidance of doubt, with regard
to Taxes, resulting from and/or arising in connection with any Transaction
Expenses and the indemnity pursuant to this Clause 11.4(c). For the avoidance of
doubt, the Parties clarify that the mere payment of the Transaction Expenses by
the Purchaser as set forth in Clause  3.3(b)(iv) is owed as part of the Total
Purchase Price vis-à-vis the Sellers. With respect to Taxes Clause 9.2(a) last
sentence, Clause 9.2(b) second last sentence and last sentence (including the
applicability of Clause 9.6(b)) and Clause 9.6(a) shall apply mutatis mutandis
to claims under this Clause 11.4(c). For the avoidance of doubt, the Parties
clarify that (A) the usage or forfeiture of Tax losses and/or Tax loss
carryforwards and (B) Taxes which would have become payable in case the event
triggering the indemnity under this Clause 11.4(c) had not occurred do not
qualify as disadvantage, obligation or liability with regard to Taxes.

(n)
Seller 1, acting as shareholder in the Company, shall (irrespective of knowledge
of the Purchaser of potential claims but in accordance with Clause 16.2)
indemnify and hold harmless (freistellen) (i) the Group Companies (by way of
genuine contract for the benefit of a third party (echter Vertrag zugunsten
Dritter) in terms of Section 328 BGB, such that each of the Group Companies
shall have a direct claim for reimbursement pursuant to this Clause 11.4(d)
against the Sellers) and (ii) the Purchaser (in each case of (i) and (ii)
without, for the avoidance of doubt, any recourse of the Sellers against the
Group Companies and Purchaser) from and against any and all disadvantages,
obligations and liabilities, including, for the avoidance of doubt, with regard
to Taxes, resulting from and/or arising in connection with the Seller 1 Upstream
Loans and the indemnity pursuant to this Clause 11.4(d). For the avoidance of
doubt, the Parties clarify that the mere payment by the Purchaser of the
Seller 1 Upstream Loan Amount as set forth in Clause 3.3(b)(vii) is owed as part
of the Total Purchase Price vis-à-vis the Sellers. With respect to Taxes
Clause 9.2(b) second last


Page 58 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



sentence and last sentence (including the applicability of Clause 9.6(b)) and
Clause 9.6(a) shall apply mutatis mutandis to claims under this Clause 11.4(d).
For the avoidance of doubt, the Parties clarify that (A) the usage or forfeiture
of Tax losses and/or Tax loss carryforwards and (B) Taxes which would have
become payable in case the event triggering the indemnity under this
Clause 11.4(d) had not occurred do not qualify as disadvantage, obligation or
liability with regard to Taxes.
12.
NO ASSIGNMENT

Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned or delegated, in whole or in part, by operation
of law or otherwise by any of the parties hereto without the prior written
consent of the other Parties hereto, and any such assignment without such prior
written consent shall be null and void. The Purchaser is, however, entitled to
assign and pledge any rights under this Agreement without the prior consent of
the Sellers to its Affiliates.
13.
PUBLIC ANNOUNCEMENTS AND CONFIDENTIALITY

13.1
Announcements

The Sellers shall not, and shall cause the Company and each Subsidiary not to,
directly or indirectly, issue any press release or other public statement
relating to the terms of this Agreement or the Transactions or use the
Purchaser’s or any of its Affiliates’ names or refer to any of them directly or
indirectly in connection with the Purchaser’s relationship with the Company in
any media interview, advertisement, news release, press release or professional
or trade publication, or in any print media, whether or not in response to an
inquiry, without the prior written approval of the Purchaser, unless required by
Legal Requirements and/or stock exchange rules.
13.2
Confidentiality

(o)
Each of the Parties shall, and shall ensure (sicherstellen) that its Affiliates
do, treat as strictly confidential and not disclose or use any information
received or obtained as a result of or in connection with the entering into this
Agreement which relates to this Agreement, its existence or its provisions or to
any agreement to be entered into pursuant to this Agreement, or to the
negotiations relating to this Agreement (the Confidential Information).

(p)
This Agreement shall not prohibit disclosure or use of any Confidential
Information if and to the extent that:

(i)
the disclosure or use is required by law (e.g. necessary information to works
council of Company) or any governmental authority or other regulatory body;

(ii)
the Seller 3 is required to disclose such information by law, in particular
towards the Saxon state parliament, committees of the state parliament, Court of
Audit of the State of Saxony, tax or other authorities;

(iii)
the disclosure or use is required for the purpose of any judicial proceedings
arising out of this Agreement or any other agreement entered into under or
pursuant to this Agreement or the disclosure is made to a competent Tax
Authority in connection with the Tax affairs of the disclosing Party;


Page 59 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



(iv)
the disclosure is made to professional advisers of a Party, who are subject to
professional secrecy rules, on a need to know basis;

(v)
the disclosure is made to professional advisers, who are not subject to
professional secrecy rules, of a Party on a need to know basis and on terms that
such professional advisers undertake (also for the benefit of the other Parties)
to comply with the confidentiality obligations set out in this Clause 13.2 in
respect of such information as if they were a party to this Agreement;

(vi)
the information is or becomes publicly available (other than by breach of this
Agreement or any other confidentiality agreement between the Parties or any of
them);

(vii)
in case of a disclosure or use by the Purchaser or the Purchaser’s Guarantor,
the Sellers have given prior written approval to the disclosure or use;

(viii)
in case of a disclosure or use by any of the Sellers, the Purchaser has given
prior written approval to the disclosure or use; or

(ix)
the information is independently developed after Closing.

In case of the foregoing lit (i) through lit (iii), prior to such disclosure and
to the extent legally possible, the Parties shall provide each other with prompt
notice of such requirement and keep the other Party fully and promptly informed
of any such disclosure and - except with regard to (ii) - all related matters
and developments and provide the other Party and or any of the Group Companies
if applicable the opportunity to seek protective measures against any such
disclosure.
14.
COSTS

Unless set out otherwise in this Agreement, each Party shall bear its own costs
and the costs and fees of its advisers in connection with the preparation,
negotiation and execution of this Agreement. The Purchaser on the one hand side
and the Sellers on the other hand side (the Sellers on a Pro Rata Share basis)
each shall bear half of the fees of the acting notary for the notarization of
this Agreement and the Escrow Account.
15.
NOTICES

15.1
Form of Notice

Any notice or other communication in connection with this Agreement (each a
No-tice) shall be shall be in the English language and made only (i) in writing
(schrift-liche Form) solely within the meaning of Sec. 126 (1) and (2) of the
German Civil Code (Bürgerliches Gesetzbuch), by facsimile or email unless
notarization or any other specific form is required by mandatory law provided
that both with respect to Notices send by facsimile or email, receipt by the
sender of a confirmation regard-ing the receipt of such Notice by the addressee
(e.g. receipt of a delivery confirma-tion generated by the sender's email
program) shall be required for a proper Notice. Any Notice sent in accordance
with this Clause shall be effective: (i) if mailed, seven (7) Business Days
after mailing, (ii) if sent by messenger / courier, upon de-livery, and (iii) if
sent via facsimile or email, one (1) Business Day following trans-mission

Page 60 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



and confirmation of receipt (as set forth in the preceding sentence). How-ever,
if any communication would otherwise become effective on a non-Business Day or
after 6 p.m. local time at the address of the respective receiving Party on a
Business Day, it shall instead become effective at 9 a.m. local time at the
address of the respective receiving Party on the next Business Day.
15.2
Notices to the Sellers

The Sellers shall appoint a person or legal entity, which is on a non-exclusive
basis authorized to accept with legally binding effect for the Sellers all
declarations under this Agreement or in consummation thereof.
(g)
Any notice to be given to the Seller 1 and to the Seller 2 shall be addressed as
follows:



Global ASIC GmbH
c/o Thilo von Selchow
Bockumer Straße 275
40489 Düsseldorf
Germany
Email: tvs@zmdi.com


with a copy to (for information purposes only):


Lambsdorff Rechtsanwälte Partnerschaftsgesellschaft mbB
Attn: Konstantin Graf Lambsdorff
Oranienburger Strasse 3
10178 Berlin
Germany
Facsimile: +49 30 5770 200 99
Email: k.lambsdorff@lambsdorff.net
(h)
Any notice to be given to the Seller 3 shall be addressed as follows:



Freistaat Sachsen
Saxon State Ministry of Finance
Attn.: Sybille Gedenk-Fleger
Carolaplatz 1
01097 Dresden
Germany
Facsimile: +493515644440
Email: Sybille.gedenk-fleger@smf.sachsen.de


with a copy to (for information purpose only):


Noerr LLP
Attn.: Jens Gehlich
Paul-Schwarze-Straße 2
01097 Dresden
Germany
Facsimilie: +493518166081
Email: jens.gehlich@noerr.com

Page 61 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



15.3
Notices to the Purchaser and the Purchaser's Guarantor



Any notice to be given to the Purchaser and the Purchaser’s Guarantor shall be
addressed as follows:
Integrated Device Technology, Inc.
Attn.: Matthew Brandalise
6024 Silver Creek Valley Road
San Jose, CA 95138
USA
Facsimile: +1 408 284 8454
Email: Matthew.Brandalise@idt.com


with a copy to (for information purposes only):


Latham & Watkins LLP
Attn: Christoph W. G. Engeler
Warburgstrasse 50
20354 Hamburg
Germany
Facsimile: +49 4140 3130
Email: christoph.engeler@lw.com
15.4
Changes of Address

The Parties shall notify without undue delay (unverzüglich) any change of their
respective addresses set forth in this Agreement in writing to the other Parties
of this Agreement.
15.5
Notices to Advisers

The receipt of copies of Notices under this Clause by any of the Parties'
advisers shall not constitute or substitute the receipt of such Notices by the
Parties themselves, irrespective of whether the delivery of such copy was
mandated by this Agreement.
16.
MISCELLANEOUS

16.1
No Third-Party Beneficiaries

Except has explicitly stated in this Agreement, this Agreement nor any provision
set forth in this Agreement is intended to confer any rights or remedies upon
any person or entity other than the Parties.
16.2
No Joint and Several Debtors

Unless provided for otherwise in this Agreement (Clause 11.4(b)), the Sellers
shall not be jointly and severally liable (gesamtschuldnerische Haftung) under
or in connection with this Agreement. Each Seller is only liable on a pro rata
basis pursuant to its respective Pro Rata Share (Teilschuldnerschaft), except,
however, with respect to (i) any specific performance claims for transfer of
title to the Sold Shares (Erfüllungsansprüche), (ii) the Sellers Guarantees
under Clauses 7.2 and 7.4(b)

Page 62 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



through 7.4(d), (iii) claims under Clause 5.4(b) and (iv) any claims under
Clauses 11.1, 11.2, 11.3(c) through 11.3(e) concerning which only the respective
Seller in breach shall be exclusively liable subject to the restrictions
contained herein (Einzelschuldnerschaft). The Sellers shall not be joint and
several creditors (Gesamtgläubiger) with regard to all and any claims they might
have under this Agreement against Purchaser or the Purchaser’s Guarantor.
16.3
Form of Amendments

Changes or amendments to this Agreement shall be valid only if made by the
Par-ties in writing (schriftliche Form) solely within the meaning of Sec. 126
(1) and (2) BGB, unless notarization or any other specific form is required by
mandatory law. This shall also apply to any change of this Section 16.3.
16.4
Invalid Provisions

Should any provision of this Agreement be or held to be wholly or partly
invalid, ineffective or unenforceable, this shall not affect the validity,
effectiveness or enforceability of the remaining provisions. Any such invalid,
ineffective or unenforceable provision shall, to the extent permitted by law, be
deemed replaced, or to the extent this is not possible, shall be replaced
through an agreement in the required form by the Parties, by such valid,
effective and enforceable provision as comes closest to the economic intent and
purpose of such invalid, ineffective or unenforceable provision. The aforesaid
shall apply mutatis mutandis to any unintended omission in this Agreement. It is
the express intent of the Parties that this Clause 16.4 shall not be construed
as a mere reversal of burden of proof (Beweislastumkehr) but as a contractual
exclusion of Section 139 BGB in its entirety.
16.5
Entire Agreement

This Agreement, including its Schedules, constitutes the entire agreement among
and between the Parties with respect to the subject matter hereof and shall
replace any negotiations and understandings, oral or written, heretofore made
between the Parties or any of them with respect to the subject matter hereof.
Side agreements to this Agreement do not exist.
16.6
Disputes

(a)
Any dispute arising from or in connection with this Agreement, its validity and
its consummation shall be finally settled by three arbitrators in accordance
with the arbitration rules of the German Institution of Arbitration (Deutsche
Institution für Schiedsgerichtsbarkeit e.V.) as applicable at the time when such
proceedings are initiated without recourse to the ordinary courts of law. The
venue of the arbitration shall be Frankfurt am Main, Germany. The language of
the arbitral proceedings shall be English, provided however that the Parties
shall be entitled to submit written evidence in the German language.

(b)
In the event that mandatory applicable law requires any matter arising from or
in connection with this Agreement and its consummation to be decided upon by a
court of law, the competent courts in and for Frankfurt am Main, Germany, shall
have the exclusive jurisdiction thereupon.


Page 63 of 64
2813477
SV\1613529.24

--------------------------------------------------------------------------------



16.7
Governing Law

This Agreement shall be exclusively governed by, and be construed in accordance
with, the laws of the Federal Republic of Germany, without regard to principles
of conflicts of laws and without regard to the UN Convention on the Sale of
Goods (CISG).

Page 64 of 64
2813477
SV\1613529.24